In the

    United States Court of Appeals
                      For the Seventh Circuit
No. 12‐1349


WELLNESS INTERNATIONAL NETWORK,
LIMITED, RALPH OATS AND CATHY
OATS,

                                                    Plaintiffs‐Appellees,
                                           v.


RICHARD SHARIF,

                                                   Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
         No. 1:10‐cv‐05303 — Harry D. Leinenweber, Judge. 


  ARGUED SEPTEMBER 18, 2012 — DECIDED AUGUST 21, 2013


   Before FLAUM, SYKES, and TINDER, Circuit Judges.

    TINDER, Circuit Judge. This appeal is the most recent chapter
in  a  decade‐long  saga  spanning  two  circuits  involving  the
debtor, Richard Sharif, and his judgment creditors, Wellness
International  Network,  Ltd.,  Ralph  Oats,  and  Cathy  Oats
2                                                         No. 12‐1349

(collectively, “WIN”). After being slapped with a judgment in
excess  of  $650,000  in  the  Northern  District  of  Texas  as  a
sanction for his failure to engage in discovery, Sharif filed for
Chapter 7 bankruptcy in the Northern District of Illinois. WIN
filed a five‐count adversary complaint in the bankruptcy court.
Counts I through IV sought to prevent discharge of Sharif’s
debts under 11 U.S.C. § 727, and Count V sought a declaratory
judgment that a trust of which Sharif was trustee was in fact
Sharif’s  alter  ego.  Sharif  continued  his  evasive  and  dilatory
tactics,  failing  to  respond  to  WIN’s  and  the  bankruptcy
trustee’s  discovery  requests.  The  bankruptcy  court  ordered
Sharif to comply with the discovery requests and warned him
that failure to do so would result in a default judgment. Sharif
tendered some discovery but his responses fell far short of full
compliance. After a hearing, the bankruptcy judge issued an
opinion and order entering default judgment in WIN’s favor
and  subsequently  awarded  attorney’s  fees  to  WIN.  Sharif
appealed to the district court. See 28 U.S.C. § 158(a)(1).
    After the bankruptcy judge’s entry of judgment but before
briefing on the appeal in the district court, the Supreme Court
decided  Stern  v.  Marshall,  131  S.  Ct.  2594  (2011),  in  which  it
held that a bankruptcy court lacked constitutional authority to
enter  final  judgment  on  a  debtor’s  state‐law  counterclaim
against  a  creditor,  even  though  Congress  had  granted  the
bankruptcy court statutory authority to do so. A few months
after Stern was decided, Sharif filed his opening brief in the
district court, but he did not challenge the bankruptcy judge’s
authority to enter final judgment on the adversary complaint.
In December 2011, Sharif’s sister filed a motion in the district
court to withdraw the reference on the basis of Stern. Later that
No. 12‐1349                                                         3

month, our court decided Ortiz v. Aurora Health Care, Inc. (In re
Ortiz), 665 F.3d 906 (7th Cir. 2011), in which we dismissed a
direct appeal from a bankruptcy court on the ground that there
was  no  final  judgment  because  the  bankruptcy  judge  had
lacked  constitutional  authority  to  enter  one  under  Stern.
Shortly  thereafter,  Sharif  filed  a  motion  for  supplemental
briefing in the district court so that he could advance a Stern
argument. The district judge denied both motions as untimely,
holding that a Stern objection to a bankruptcy judge’s authority
to enter final judgment is waivable and that Sharif’s failure to
raise it earlier constituted waiver, and affirmed the bankruptcy
court’s entry of default judgment. Sharif’s sister did not appeal
the denial of her motion to withdraw the reference, but Sharif
appealed  the  balance  of  the  district  court’s  decision  to  this
court.
    We hold that a constitutional objection based on Stern is not
waivable because it implicates separation‐of‐powers principles.
We also hold that the bankruptcy judge lacked constitutional
authority to enter a final judgment on the alter‐ego claim. In
contrast, we hold that the bankruptcy judge had constitutional
authority to enter final judgment on the first four counts of the
adversary  complaint,  each  of  which  were  objections  to  the
discharge of Sharif’s debts. Finally, we hold that the entry of
default judgment and awarding of fees were proper sanctions
under the circumstances, though we remand for a recalculation
of fees.
4                                                      No. 12‐1349

                         I. Background
       A. Texas Litigation

    The parties’ relationship began when Sharif entered into
distributorship contracts with WIN for the sale of health and
wellness  products.  In  January  2003,  Sharif  and  others  sued
WIN in the Northern District of Illinois claiming that WIN was
running a pyramid scheme. Sharif v. Wellness Int’l Network, Ltd.,
376 F.3d 720, 722 (7th Cir. 2004). In 2004, our court reversed the
district court’s denial of WIN’s motion to compel arbitration on
some of the claims. Id. at 726–27. On remand, the district court
dismissed without prejudice the claims that were not subject to
arbitration pursuant to forum‐selection clauses in the contracts
requiring suit to be filed in the Northern District of Texas, and
this court affirmed. Muzumdar v. Wellness Int’l Network, Ltd.,
438 F.3d 759 (7th Cir. 2006).
     Sharif and his co‐plaintiffs refiled their suit in the Northern
District of Texas. See In re Sharif, 447 B.R. 853, 854 (Bankr. N.D.
Ill. 2011). They ignored WIN’s discovery requests, resulting in
the material facts being deemed admitted against them. The
district  court  subsequently  granted  summary  judgment  for
WIN, and the Fifth Circuit affirmed, observing as follows:
       A review of the record on appeal demonstrates
       that  Appellants’  untimely  performance  in  this
       court  mirrors  a  lengthy  history  in  the  district
       court of dilatoriness and hollow posturing inter‐
       spersed  with  periods  of  non‐performance  or
       insubstantial  performance  and  compliance  by
       Appellants and their counsel, leaving the unmis‐
No. 12‐1349                                                       5

       takable  impression  that  they  have  no  purpose
       other than to prolong this contumacious litiga‐
       tion  for  purposes  of  harassment  or  delay,  or
       both.  The  time  is  long  overdue  to  terminate
       Appellants’ feckless litigation at the obvious cost
       of time and money to the Defendants by affirm‐
       ing all rulings of the district court but remanding
       the case to that court for the reinstatement of its
       consideration of Appellees’ motion for attorney’s
       fees. In so doing, we caution Appellants that any
       further efforts to prolong or continue proceed‐
       ings in this court, including the filing of petitions
       for rehearing, will potentially expose them to the
       full  panoply  of  penalties,  sanctions,  damages,
       and  double  costs  pursuant  to  FRAP  38  at  our
       disposal.


Sharif v. Wellness Int’l Network, Ltd., 273 F. App’x 316, 317 (5th
Cir.), cert. denied, 555 U.S. 1085 (2008). On remand, the district
court  awarded  $655,596.13  in  attorney’s  fees  to  WIN  as  a
sanction  against  Sharif  and  his  co‐plaintiffs.  No.
3:05–CV–01367–B, 2008 WL 2885186 (N.D. Tex. July 22, 2008). 
    Thereafter, WIN served Sharif with post‐judgment discov‐
ery  requests  to  discover  Sharif’s  assets,  but  Sharif  ignored
them.  In  November  2008,  the  Texas  district  court  granted
WIN’s  motion  to  compel  discovery  and  ordered  Sharif  to
respond  to  WIN’s  outstanding  discovery  requests;  Sharif
ignored the court’s order and failed to appear for his deposi‐
tion. WIN followed‐up  with a  motion  for civil  contempt. In
February 2009, Sharif was arrested and held in civil contempt
6                                                     No. 12‐1349

for discovery violations, but the Texas district court released
him on his own recognizance after he promised to respond to
the post‐judgment discovery requests and to reimburse WIN
for fees and other costs associated with the motion to compel
and the motion for civil contempt. See 447 B.R. at 855; Wellness
Int’l Network v. J.P. Morgan Chase Bank, N.A., 407 B.R. 316, 318
(Bankr. N.D. Ill. 2009). Sharif again ignored the district court’s
orders.
       B. Sharif Files for Bankruptcy
    Two  weeks  later,  on  February  24,  2009,  Sharif  filed  for
bankruptcy under Chapter 7 in the Northern District of Illinois.
The bankruptcy petition listed WIN as a creditor, along with
various members of Sharif’s family to whom he allegedly owed
$271,000 in undocumented loans. WIN was the only creditor to
file a proof of claim.
     At some point, WIN obtained a June 14, 2002, loan applica‐
tion that Sharif had submitted to the now‐defunct Washington
Mutual  on  which  he  claimed  to  have  owned  the  following
assets: (1) three businesses worth $2,400,000; (2) three parcels
of  real  property  worth  $1,400,000;  (3)  a  retirement  account
worth  $1,400,000;  and  (4)  three  bank  accounts  containing
$180,000  in  cash  (“Loan  Assets”).  Thus,  in  2002  Sharif  had
represented to a financial institution that he had assets worth
$5,380,000,  and  Washington  Mutual  had  approved  a  loan
based on those representations. WIN had requested documents
related to these assets during the Texas litigation, but Sharif
had never tendered them.
   On March 25, 2009, the bankruptcy trustee, Horace Fox, Jr.,
held the initial creditors’ meeting, see 11 U.S.C. § 341, and at
No. 12‐1349                                                           7

this meeting both WIN and Fox requested that Sharif provide
documents  related  to  the  Loan  Assets;  Fox  continued  the
meeting until April so that Sharif could gather the documents.
On April 21, the § 341 creditors’ meeting resumed but Sharif
failed to provide the requested documentation. Instead, Sharif
informed WIN and Fox that he had lied on the loan application
and that he never had owned the Loan Assets; rather, those
assets were owned by the Soad Wattar Trust, of which Sharif
was  trustee.  WIN  then  requested  that  Sharif  produce  docu‐
mentation evidencing the formation and funding of the Soad
Wattar Trust. Fox again continued the § 341 meeting so that
Sharif could gather the requested documents, but Sharif never
produced any of them.
       C. Adversary Proceeding
    WIN subsequently initiated an adversary proceeding in the
bankruptcy  court.  The  amended  complaint  asserted  five
counts:  Count  I  alleged  that  Sharif  had  “continuously  con‐
cealed property that he owns by holding such property in the
name of the Soad Wattar Living Trust with improper intent to
deceive”  in  violation  of  11  U.S.C.  §  727(a)(2)(A).  Count  II
alleged  that  Sharif  had  “concealed,  destroyed,  mutilated,
falsified, or failed to keep or preserve any recorded informa‐
tion” in violation of § 727(a)(3). Count III alleged that Sharif
had knowingly and fraudulently made a false oath or account
with  regard  to  his  bankruptcy  case  in  violation  of
§  727(a)(4)(A).  Count  IV  alleged  that  Sharif  had  failed  to
explain the disappearance of the more than $5 million of Loan
Assets  in  violation  of  §  727(a)(5).  And  Count  V  sought  a
declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202
that  the  Soad  Wattar  Trust  is  Sharif’s  alter  ego  and  that  its
8                                                         No. 12‐1349

assets  should  therefore  be  treated  as  part  of  Sharif’s  bank‐
ruptcy estate.
    On February 10, 2010, WIN served requests for production
and interrogatories on Sharif in both his individual capacity
and  in  his  capacity  as  trustee  for  the  Soad  Wattar  Trust;  all
responses  were  due  on  March  15.  On  March  12,  Sharif  re‐
quested  an  indefinite  extension  of  time  to  respond  to  all
discovery requests; his counsel indicated that Sharif had gone
to  Syria  to  tend  to  his  terminally  ill  mother.  On  March  24,
Sharif failed to appear for his deposition and through counsel
filed a motion for an extension of time, which the bankruptcy
court subsequently denied. WIN’s counsel and Sharif’s counsel
conferred  on  April  13  to  resolve  the  unfulfilled  discovery
requests.  WIN  requested  that  Sharif  provide  complete  re‐
sponses to the outstanding discovery requests by April 23 and
provide potential dates for his deposition. Sharif’s counsel did
not agree to these requests because he did not know if or when
Sharif would return to the United States. 
    On April 15, WIN filed a motion for sanctions and, in the
alternative,  a  motion  to  compel  discovery.  On  April  21,  the
bankruptcy court granted WIN’s motion to compel discovery,
ordering “[t]hat Richard Sharif, individually and as Trustee has
to April 28, 2010 to comply with all of [WIN’s] outstanding
discovery requests, including document production, interroga‐
tories, and [Rule] 2004 examination, and it is further ordered that
in the event Richard Sharif fails to comply by April 28, 2010, an
order of default will be entered against him in the proceeding, and
the [Motion for Sanctions] is continued for proof of compliance
to April 28, 2010.” (Emphasis added.) The bankruptcy court’s
order  effectively  gave  Sharif  a  six‐week  extension  from  the
No. 12‐1349                                                      9

date his discovery responses were initially due. On April 27,
Sharif produced approximately 1,500 pages of documents; the
court  rescheduled  the  hearing  on  the  motion  for  May  24  to
allow  WIN  time  to  review  whether  the  tendered  discovery
fulfilled the discovery requests. 
    WIN finally deposed Sharif on May 13. Sharif admitted that
he  had  not  provided  any  documentation  concerning  the
creation  and  funding  of  the  Soad  Wattar  Trust.  Nor  had  he
provided source data and documents used to complete his tax
returns or his signed tax returns. He also admitted that he had
not provided information about multiple bank accounts. On
May  20,  more  than  three  weeks  after  the  court‐ordered
deadline, Sharif’s counsel produced additional documents. The
bankruptcy  court  held  a  hearing  on  May  24  and  took  the
matter under advisement. Almost a month later, on June 22,
Sharif filed a motion for summary judgment.
   On  July  6,  the  bankruptcy  court  issued  its  opinion  and
order entering default judgment for WIN on all five counts of
the  adversary  complaint.  The  bankruptcy  judge  found  that
Sharif had violated the discovery order as follows:
          Sharif and his attorney had signed the interrogatory
           responses as trustee of the Soad Wattar Trust but the
           responses  lacked  a  statement  of  verification  as
           required by Federal Rule of Civil Procedure 33(b)
           (made  applicable  to  bankruptcy  proceedings  by
           Federal Rule of Bankruptcy Procedure 7033), see, e.g.,
           Hindmon v. Nat’l Ben Franklin Life Ins. Corp., 677 F.2d
           617, 619 (7th Cir. 1982).
10                                                  No. 12‐1349

        Sharif  had  not  signed  the  interrogatory  responses
         directed toward him in his individual capacity; only
         his attorney had signed them.
        Sharif had ignored the bankruptcy court’s October
         20,  2009,  order  requiring  that  he  turn  over  docu‐
         ments related to the Loan Assets to Fox.
        Sharif had failed to turn over documents related to
         the Loan Assets in response to WIN’s requests for
         production.
        Sharif had failed to produce any documents related
         to any trust in which he had an interest, despite the
         fact  that  in  his  sworn  bankruptcy  petition  he  had
         claimed  to  control  property  of  the  Richard  Sharif
         Revocable Trust.
        Sharif  had  failed  to  produce  bank  statements  and
         account  records  relating  to  himself  and  the  Soad
         Wattar Trust and instead provided only names and
         addresses of three financial institutions with corre‐
         sponding account numbers.
        Sharif had failed to produce documents relating to
         his personal bank accounts and instead stated that
         the documents were available at JP Morgan Chase
         Bank.
        Sharif had failed to disclose AG Edwards accounts
         in  his  bankruptcy  petition,  and  he  had  failed  to
         produce documents concerning those accounts.
            o He had failed to produce documents concern‐
              ing approximately $752,050 in assets held by
No. 12‐1349                                                    11

                 AG Edwards in joint tenancy for Sharif and
                 his mother, Soad Wattar, and he had failed to
                 produce any documents to support his depo‐
                 sition  testimony  that  those  assets  had  been
                 transferred to Wachovia.
              o He had failed to produce documents related
                to a variable annuity worth $39,248 held  at
                AG Edwards for his and his sister’s benefit as
                joint tenants.
         Sharif had failed to disclose information related to
          numerous  other  accounts  that  he  had  admitted
          having an interest in during his deposition.
         Sharif had failed to disclose why he no longer held
          a 10% ownership interest in Logan Square MRI &
          Diagnostic Center, Inc., that he had once claimed.
         Sharif had failed to disclose why he no longer held
          100% ownership interest in Sharif Pharmacy, though
          he had claimed such an interest on his 2002 federal
          tax return—he said the tax return was incorrect and
          that he owns only a 10% interest in the pharmacy,
          but he provided no documentation of that interest.
         Sharif  had  failed  to  produce  corporate  records  of
          Sharif Pharmacy and Hermosa Medical Center after
          2006.
         Sharif had failed to produce documents evidencing
          the formation and funding of the Soad Wattar Trust.
              o He  claimed  that  the  trust  had  been  funded
                with a $2 million inheritance that had been
12                                                    No. 12‐1349

                  transferred by international wire from Beirut,
                  Lebanon,  through  Dubai,  United  Arab
                  Emirates, but he did not produce any docu‐
                  ments related to such a transfer.
               o He had failed to produce documents show‐
                 ing  transfers  of  assets  to  the  Soad  Wattar
                 Trust, with the exception of one house.
               o He had produced amendments to the Soad
                 Wattar  Trust  but  he  had  not  produced  the
                 original trust instrument.
          Sharif had failed to produce his signed federal and
           state tax returns.
          Sharif had failed to produce the source documents
           used to prepare his tax returns.
          Sharif had failed to produce documents related to
           the  $271,000  that  he  allegedly  owed  his  family
           members.
The bankruptcy court rejected Sharif’s contention that, while
there  were  deficiencies,  he  had  made  a  good‐faith  effort  to
comply with all discovery requests. It also noted that Sharif’s
“supplemental production” on May 20 had occurred several
weeks after the court‐imposed April 28 deadline and after the
May 13 deposition. In response to Sharif’s argument that WIN
had  not  consulted  with  his  attorney  after  the  discovery  had
been tendered, the bankruptcy court noted “that a phone call
would have been futile because [Sharif] was so grossly out of
compliance  with  his  discovery  obligations.”  The  court  con‐
cluded that Sharif had “failed to comply with most of [WIN’s]
No. 12‐1349                                                      13

discovery  requests”  and  that  his  “lack  of  compliance  is  a
pattern  that  has  continued  from  the  time  of  the  underlying
litigation in Texas to the instant bankruptcy case and adversary
proceeding.”  Accordingly,  the  bankruptcy  judge  entered  a
default  judgment  in  WIN’s  favor  on  all  five  counts  of  the
adversary complaint and ordered Sharif to pay WIN’s attor‐
ney’s fees. 
    Judgment was entered in both the bankruptcy proceeding
and the adversary proceeding. Subsequently, on August 9, the
bankruptcy court issued an order awarding WIN $54,405.99 in
attorney’s fees and $8,349.75 in other costs in connection with
the  motion  for  sanctions.  And  on  November  18,  the  court
awarded WIN additional fees and other costs it had incurred
in connection with the § 341 creditors’ meetings. Sharif timely
appealed all four judgments to the district court.
          D.  Appeal to the District Court
    On August 9, 2011, Sharif filed his opening appellate brief
in the district court, asserting only two claims of error. First, he
argued that his right to due process under the Fifth Amend‐
ment had been violated because WIN had not conferred with
his counsel after the discovery responses were tendered, so he
was never given notice of the particular deficiencies prior to
the hearing on the motion for sanctions. Second, he argued that
the bankruptcy court had abused its discretion in entering a
default judgment because he had been a trustee of the Soad
Wattar Trust, not a beneficiary.
14                                                                  No. 12‐1349

    On December 12, 2011, Ragda Sharifeh, Sharif’s sister, filed
a motion to withdraw the reference in the district court.1 She
argued  that  the bankruptcy court had lacked jurisdiction  to
enter a final judgment on WIN’s adversary complaint under
Stern v. Marshall, 131 S. Ct. 2594 (2011). On January 12, 2012,
Sharif filed a motion for supplemental briefing on Stern and
this court’s then‐two‐week‐old decision in In re Ortiz, 665 F.3d
906 (7th Cir. 2011).
    The district court denied both Ragda’s motion to withdraw
the reference and Sharif’s motion for supplemental briefing as
untimely  and  affirmed  the  bankruptcy  court’s  judgment.
Sharifeh  v.  Fox,  Nos.  11  C  8811,  09  BK  05868,  09–AP–00770,
10–AP–02239, 10 C 5303, 10 C 5333, 10 C 6057 & 11 C 175, 2012
WL 469980 (N.D. Ill. Feb. 10, 2012). With regard to the Stern
issue, the court assumed that Ragda had standing to raise the
issue but concluded that objections based on the bankruptcy
court’s  authority  to  enter  a  final  judgment  are  waivable
because they do not implicate subject‐matter jurisdiction and
that, by failing to raise the issue sooner, Ragda had voluntarily
waived the issue. Id. at *5–7. It similarly denied Sharif’s motion
for  supplemental  briefing  because,  although  Ortiz  had  only
recently been decided, Stern had been decided a month and a
half before Sharif submitted his opening brief, yet Sharif had

1
       This  was  not  Ragda’s  first  attempt  to  undo  the  bankruptcy  court’s
judgment.  See  457  B.R.  702,  720–32  (Bankr.  N.D.  Ill.  2011);  447  B.R.  853,
865–68 (Bankr. N.D. Ill. 2011); 446 B.R. 870, 883–85 (Bankr. N.D. Ill. 2011).
Indeed, Ragda initiated her own adversary proceeding against Sharif and
Fox (though she asserted claims only against Fox), which the bankruptcy
court dismissed. 457 B.R. at 720–32. Her appeal of that dismissal is currently
pending before a different district judge.
No. 12‐1349                                                         15

not raised the issue then. Id. at *10. On the merits, the court
applied a deferential standard of appellate review, considering
whether the bankruptcy court’s entry of sanctions constituted
an abuse of discretion and whether its factual findings were
clearly erroneous. Id. at *7. It first rejected Sharif’s due‐process
argument, concluding that Sharif had received notice and an
opportunity  to  be  heard  and  that  the  bankruptcy  court  had
expressly  warned  Sharif  in  its  April  21  order  that  failure  to
comply with the discovery requests would result in a default
judgment.  Id.  at  *8–9.  The  court  then  concluded  that  the
bankruptcy judge had not abused her discretion in finding that
Sharif had failed to comply with the order compelling discov‐
ery and that he had acted willfully and in bad faith. Id. at *9.
The district court therefore affirmed the four judgments of the
bankruptcy court in their entirety, id. at *10, and Sharif now
appeals (though Ragda does not).
    Between his opening and reply briefs, Sharif raises several
issues  in  this  court.  Specifically,  he  contends  that  the  bank‐
ruptcy court lacked jurisdiction to enter a final judgment under
Stern;  that  the  bankruptcy  court  abused  its  discretion  in
awarding default judgment as a discovery sanction; that the
bankruptcy court erred in awarding fees and costs to WIN; that
the judgment on Count V is void because Illinois law required
WIN to join the Soad Wattar Trust’s beneficiaries; and that the
alter‐ego claim should have been brought by Fox, not WIN.
The  purple  elephant  in  this  case  is  whether  the  bankruptcy
court  had  authority  to  enter  a  final  judgment  and,  if  not,
whether that is an issue that may be waived. We begin there.
16                                                      No. 12‐1349

              II. The Bankruptcy Court’s Authority
    Sharif  argues  that  the  bankruptcy  court  lacked  constitu‐
tional authority to enter final judgment, default or otherwise,
on WIN’s adversary complaint under the holdings of Stern v.
Marshall, 131 S. Ct. 2594 (2011), and In re Ortiz, 665 F.3d 906
(7th Cir. 2011). WIN responds that Sharif waived this argument
by  failing  to  present  it  sooner  and,  through  his  litigation
conduct,  consented  to  final  adjudication  by  the  bankruptcy
judge. Sharif replies that this issue is not waivable and may be
raised at any time. 
    As  we  discuss  later,  whether  Sharif’s  objection  to  the
bankruptcy  court’s  constitutional  authority  is  waivable  is  a
thorny question. The only two circuits to have addressed the
issue head‐on since Stern was decided issued their respective
decisions after we heard oral argument in this appeal and came
to opposite conclusions. In re Bellingham Ins. Agency, Inc., 702
F.3d 553, 566–70 (9th Cir. 2012) (waivable), cert. granted, 133 S.
Ct. 2880 (2013) (No. 12–1200); Waldman v. Stone, 698 F.3d 910,
917–18 (6th Cir. 2012) (not waivable), cert. denied, 133 S. Ct. 1604
(2013). On June 24, 2013, the Supreme Court granted a petition
for a writ of certiorari in the case from the Ninth Circuit, which
raised the issue of whether a Stern objection is waivable. Exec.
Benefits  Ins.  Agency  v.  Arkison,  133  S.  Ct.  2880  (2013)  (No.
12–1200). A final answer to that question is likely to be ren‐
dered when the Supreme Court decides that case next term.
But we think the path to resolution of that issue is sufficiently
clear  that  we  should  address  it  now  rather  than  further
extending the litigation between Sharif and WIN by waiting for
the  conclusion  of  the  Executive  Benefits  case.  We  therefore
proceed to consider Sharif’s appeal, but before addressing the
No. 12‐1349                                                          17

constitutional issues, we must determine whether the bank‐
ruptcy court had statutory authority to enter final judgment on
WIN’s claims. In re Ortiz, 665 F.3d at 911; see Stern, 131 S. Ct. at
2604–08.
       A. Statutory Authority
     District courts have “original and exclusive jurisdiction of
all cases under title 11,” and they have original jurisdiction “of
all  civil  proceedings  arising  under  title  11,  or  arising  in  or
related to cases under title 11.” 28 U.S.C. § 1334(a)–(b). Bank‐
ruptcy courts are units of the district courts, 28 U.S.C. § 151,
and  the  bankruptcy  judges  “serve  as  judicial  officers  of  the
United States district courts established under Article III of the
Constitution,” § 152(a)(1). The district courts may refer “any or
all”  bankruptcy  cases  and  proceedings  to  their  respective
district’s  bankruptcy  judges,  §  157(a),  which  is  how  the
bankruptcy  judge  came  to  preside  over  Sharif’s  bankruptcy
proceedings and WIN’s adversary complaint, see N.D. Ill. Local
R. 40.3.1(a). 
   Congress has granted bankruptcy judges the authority to
hear, determine, and enter final orders and judgments in “all
cases  under  title  11  and  all  core  proceedings,”  subject  to
traditional appellate review in the district court. §§ 157(b)(1) &
158. Proceedings “that arise in a bankruptcy case or under Title
11” are “core proceedings.” Stern, 131 S. Ct. at 2605; see also
§ 157(b)(2) (providing nonexhaustive  list of sixteen  types of
core  proceedings).  Proceedings  that  do  not  arise  in  a  bank‐
ruptcy case or under title 11 but are otherwise related to a case
under title 11 are noncore proceedings. See Stern, 131 S. Ct. at
2604–05. A bankruptcy judge may hear noncore proceedings
18                                                        No. 12‐1349

but,  absent  consent  of  the  parties,  see  §  157(c)(2),  may  only
“submit proposed findings of fact and conclusions of law to
the  district  court,  and  any  final  order  or  judgment  shall  be
entered by the district judge after considering the bankruptcy
judge’s proposed findings and conclusions and after reviewing
de  novo  those  matters  to  which  any  party  has  timely  and
specifically objected,” § 157(c)(1).
    The first four counts of WIN’s adversary complaint clearly
are core matters, and Sharif does not argue otherwise. In those
counts, WIN objected to the discharge of Sharif’s debts under
11 U.S.C. § 727(a). Congress has explicitly identified “objec‐
tions  to  discharges”  as  core  proceedings.  28  U.S.C.
§  157(b)(2)(J).  The  bankruptcy  court  therefore  had  statutory
authority to enter final judgment on WIN’s first four claims.
    Sharif asserts that the fifth count, the alter‐ego claim, is a
noncore matter, which would mean that the bankruptcy court
lacked statutory authority to enter final judgment unless the
parties  consented.  Unlike  objections  to  discharge,  alter‐ego
claims  are  not  expressly  listed  as  core  proceedings  in
§ 157(b)(2), but that list is not exhaustive and the fact that it is
a state‐law claim is not dispositive, see § 157(b)(3) (“A determi‐
nation that a proceeding is not a core proceeding shall not be
made solely on the basis that its resolution may be affected by
State law.”). Courts have reached differing conclusions as to
whether alter‐ego claims are core matters. Compare Cent. Vt.
Pub.  Serv.  Corp.  v.  Herbert,  341  F.3d  186,  192  (2d  Cir.  2003)
(core), with Mirant Corp. v. Southern Co., 337 B.R. 107, 117 (N.D.
Tex. 2006) (noncore). But we need not determine whether the
alter‐ego claim is core or noncore because Sharif has waived
the issue. Unlike the murky issue of waiver surrounding the
No. 12‐1349                                                          19

bankruptcy  court’s  constitutional  authority,  it  is  clear  that  a
party  can  waive  an  argument  concerning  the  core/noncore
status of a claim under § 157. See Stern, 131 S. Ct. at 2606–08;
Waldman, 698 F.3d at 917–18. Sharif never argued in either the
bankruptcy court or the district court that the alter‐ego claim
was  a noncore matter. See, e.g., Puffer v. Allstate Ins. Co., 675
F.3d 709, 718 (7th Cir. 2012) (“It is a well‐established rule that
arguments  not  raised  to  the  district  court  are  waived  on
appeal.”  (citations  omitted)).  Furthermore,  in  this  court,  he
merely asserts in his jurisdictional statement that the alter‐ego
claim was not a core matter, without any supporting argument
or authority. See, e.g., United States v. Dunkel, 927 F.2d 955, 956
(7th  Cir.  1991)  (per  curiam)  (“A  skeletal  ‘argument’,  really
nothing more than an assertion, does not preserve a claim.”
(citation omitted)). So we proceed on the assumption that the
alter‐ego claim was a core proceeding over which the bank‐
ruptcy  court  had  authority  under  §  157(b)(1)  to  enter  final
judgment,  but  the  existence  of  statutory  authority  will  not
justify  the  bankruptcy  court’s  actions  if  the  court  lacked
constitutional  authority,  cf.  Marbury  v.  Madison,  5  U.S.  (1
Cranch) 137, 174–79 (1803).
       B. Constitutional Authority
    Article  III,  §  1,  vests  the  “judicial  Power  of  the  United
States” in a judiciary with judges who enjoy life tenure (subject
to removal only by impeachment) and whose salaries may not
be diminished. United States ex rel. Toth v. Quarles, 350 U.S. 11,
16 (1955). “Article III is ‘an inseparable element of the constitu‐
tional  system  of  checks  and  balances’  that  ‘both  defines  the
power and protects the independence of the Judicial Branch.’”
Stern,  131  S.  Ct.  at  2608  (quoting  N.  Pipeline  Constr.  Co.  v.
20                                                     No. 12‐1349

Marathon Pipe Line Co., 458 U.S. 50, 58 (1982) (plurality opin‐
ion)).  It  “could  neither  serve  its  purpose  in  the  system  of
checks  and  balances  nor  preserve  the  integrity  of  judicial
decisionmaking if the other branches of the Federal Govern‐
ment  could  confer  the  Government’s  ‘judicial  Power’  on
entities outside Article III.” Id. at 2609. Therefore, as a general
rule, Congress may not “withdraw from judicial cognizance
any matter which, from its nature, is the subject of a suit at the
common  law,  or  in  equity,  or  admiralty.”  Murray’s  Lessee  v.
Hoboken  Land  &  Improvement  Co.,  59  U.S.  (18  How.)  272,  284
(1855). So suits that are made of “the stuff of the traditional
actions at common law tried by the courts at Westminster in
1789,” N. Pipeline, 458 U.S. at 90 (Rehnquist, J., concurring in
judgment), must be decided by Article III judges when brought
within the bounds of federal jurisdiction. Stern, 131 S. Ct. at
2609.
    Bankruptcy  judges  are  not  Article  III  judges.  They  are
appointed  to  14‐year  terms  “by  the  court  of  appeals  of  the
United States for the circuit in which [their] district is located,”
28 U.S.C. § 152(a), and a bankruptcy judge may be removed
“for incompetence, misconduct, neglect of duty, or physical or
mental disability” by a majority vote of “the judicial council of
the circuit in which the judge’s official duty station is located,”
§ 152(e). And although by statute their salaries are equivalent
to “92 percent of the salary of a judge of the district court of the
United States,” § 153(a), since they are not Article III judges
their salaries may be diminished by Congress, cf. N. Pipeline,
458 U.S. at 53 (plurality opinion).
   Stern  v.  Marshall  held  that  a  bankruptcy  court  lacked
authority under Article III, § 1, to enter final judgment on a
No. 12‐1349                                                        21

bankruptcy  petitioner’s  state‐law  counterclaim  for  tortious
interference that was not resolved in the process of ruling on
a creditor’s proof of claim. 131 S. Ct. at 2620. But Stern was not
the  Supreme  Court’s  first  foray  into  the  Article  III  thicket
surrounding bankruptcy judges and, as explained shortly, the
Court’s  decision  in  Stern  was  heavily  influenced  by  its  two
previous  decisions  concerning  Article  III  limitations  in  the
bankruptcy context. 
    In Northern Pipeline, the Court held that a bankruptcy court
lacked  constitutional  authority  to  enter  final  judgment  on  a
debtor’s state‐law contract claim against a noncreditor, but no
rationale  commanded  a  majority  of  the  Justices.  458  U.S.  at
63–87 (plurality opinion); id. at 90–92 (Rehnquist, J., concurring
in  judgment).  A  majority,  however,  agreed  on  two  basic
principles, namely, that adjudication of the contract claim at
issue did not implicate the so‐called “public rights” doctrine,
id. at 67–76 (plurality opinion); id. at 91 (Rehnquist, J., concur‐
ring  in  judgment), and that  the bankruptcy courts were not
mere  adjuncts  to  the  district  courts,  id.  at  76–87  (plurality
opinion); id. at 91 (Rehnquist, J., concurring in judgment). After
Northern  Pipeline,  Congress  enacted  the  current  statute,  the
Bankruptcy  Act  of  1984,  in  which  (among  other  changes)  it
created the core/noncore distinction. 
   A few years later, the Court returned to the Article III issue
presented by bankruptcy courts, albeit in a less direct manner.
In Granfinanciera, S.A. v. Nordberg, a bankruptcy  trustee  had
brought an action to recover an allegedly fraudulent monetary
conveyance from third parties that had not submitted claims
against  the  bankruptcy  estate,  and  the  third  parties  had
demanded a jury trial under the Seventh Amendment. 492 U.S.
22                                                     No. 12‐1349

33,  36–37  (1989).  The  Court  explained  that  “the  question
whether the Seventh Amendment permits Congress to assign
[a cause of action’s] adjudication to a tribunal that does not
employ juries as factfinders requires the same answer as the
question whether Article III allows Congress to assign adjudi‐
cation of that cause of action to a non‐Article III tribunal.” Id.
at 53. It then concluded that the fraudulent‐conveyance actions
at issue could be resolved only by Article III courts because
they  did  not  involve  “public  rights”  and  instead  were
“quintessentially  suits  at  common  law  that  …  resemble[d]
state‐law contract claims brought by a bankrupt corporation to
augment  the  bankruptcy  estate.”  Id.  at  56.  As  a  result,  the
Court held that the third parties were constitutionally entitled
to  a  jury  trial,  notwithstanding  the  fact  that  Congress  had
designated fraudulent‐conveyance actions as core proceedings.
Id. at 36, 49–64.
    Stern v. Marshall involved a long‐running dispute between
Vickie Marshall (commonly known as Anna Nicole Smith) and
Pierce  Marshall  concerning  the  sizeable  will  of  J.  Howard
Marshall  (Vickie’s  husband  and  Pierce’s  father).  Before  J.
Howard died and left Vickie nothing in his will, she filed suit
in Texas probate court claiming that Pierce had fraudulently
induced J. Howard to sign a living trust that excluded her and
that J. Howard had intended to give Vickie half his estate. Id.
at 2601. After J. Howard died, Vickie filed for bankruptcy in
the Central District of California. Pierce filed a complaint in the
bankruptcy proceeding, asserting that Vickie had defamed him
and seeking a declaration that his defamation claim was not
dischargeable in the bankruptcy proceedings. He subsequently
filed a proof of claim for the defamation action so that he could
No. 12‐1349                                                         23

recover damages for it from Vickie’s bankruptcy estate. See 11
U.S.C. §§ 523(a) &  501(a). Vickie responded with a  counter‐
claim for tortious interference with the gift she had expected
from J. Howard, the same claim that she had asserted in Texas
probate court. 131 S. Ct. at 2601. The bankruptcy court granted
summary judgment for Vickie on  Pierce’s defamation  claim
and,  after  a  bench  trial,  entered  judgment  for  Vickie  on  her
counterclaim. In response to Pierce’s objection that the bank‐
ruptcy court lacked jurisdiction over Vickie’s counterclaim, the
bankruptcy court concluded that Vickie’s counterclaim was a
core proceeding under 28 U.S.C. § 157(b)(2)(c) and, therefore,
that it had power to enter judgment on the counterclaim under
§ 157(b)(1). 131 S. Ct. at 2601–02. Meanwhile, the Texas probate
court had conducted a jury trial on the merits of the tortious‐
interference suit and had entered judgment in Pierce’s favor.
Id. at 2602. 
     Pierce  appealed  to  the  district  court,  which  held  that
Vickie’s  counterclaim  was  not  a  “core  proceeding”  under
§  157(b)(2)(C).  Accordingly,  the  district  court  treated  the
bankruptcy  court’s  judgment  as  proposed,  not  final,  and
conducted de novo review in accordance with § 157(c)(1). Even
though by that time the Texas probate court had already issued
its judgment, the district court declined to give that judgment
preclusive effect and found in Vickie’s favor. 131 S. Ct. at 2602.
The Ninth Circuit reversed on a different issue and in turn was
reversed by the Supreme Court in Marshall v. Marshall, 547 U.S.
293  (2006).  On  remand,  the  Ninth  Circuit  held  that  Vickie’s
counterclaim was not a core proceeding, which meant that the
Texas probate court’s judgment had been first in time and that
the  district  court  had  erred  in  failing  to  give  that  judgment
24                                                        No. 12‐1349

preclusive effect. In re Marshall, 600 F.3d 1037, 1055–65 (9th Cir.
2010). The Supreme Court again granted certiorari, 131 S. Ct.
63 (2010), but this time it affirmed the Ninth Circuit, albeit on
different grounds.
     The Court first rejected Pierce’s argument (and the Ninth
Circuit’s holding) that Vickie’s counterclaim was not “a core
proceeding”  under  §  157(b)(2)(C),  which  specifies  that  core
proceedings  include  “counterclaims  by  the  estate  against
persons filing claims against the estate.” 131 S. Ct. at 2604–05;
see  also  id.  at  2605  (“Under  our  reading  of  the  statute,  core
proceedings are those that arise in a bankruptcy case or under
Title 11.”). As a result, the Court held that the bankruptcy court
had been granted statutory authority to enter judgment on the
counterclaim. Id. at 2605. 
    After  addressing  another  statutory  argument  (which  we
explore later), the Court turned to the constitutionality of the
bankruptcy court’s entry of final judgment and concluded that
the bankruptcy court had impermissibly exercised the “judicial
Power of the United States.” See id. at 2620 (“The Bankruptcy
Court below lacked the constitutional authority to enter final
judgment on a state law counterclaim that is not resolved in
the  process  of  ruling  on  a  creditors’  proof  of  claim.”).  The
Court reasoned that the state‐law counterclaim did not involve
“public  rights”  and  did  not  stem  from  a  federal  statutory
scheme or involve a particularized area of law. Id. at 2614–15;
see also Granfinanciera, 492 U.S. at 54–56. Rather, it “involve[d]
the most prototypical exercise of judicial power: the entry of
final,  binding  judgment  by  a  court  with  broad  substantive
jurisdiction, on a common law cause of action, when the action
No. 12‐1349                                                         25

neither derives from nor depends upon any agency regulatory
regime.” Id. at 2615. 
     The  Court  then  rejected  Vickie’s  argument  that  Pierce’s
filing  of  a  claim  in  the  bankruptcy  proceeding  took  her
counterclaim outside the confines of Article III, explaining that
Pierce’s defamation claim did not affect “the nature of Vickie’s
counterclaim for tortious interference as one at common law
that simply attempt[ed] to augment the bankruptcy estate.” Id.
at 2616. Vickie based her argument on both Katchen v. Landy, in
which the Court held that a bankruptcy referee could rule on
a trustee’s voidable‐preference claim against a creditor who
had filed a claim because resolution of the preference issue was
necessary to resolve the creditor’s claim, 382 U.S. 323, 329–36
(1966), and Langenkamp v. Culp, in which the Court held that a
preferential‐transfer claim against a creditor who had filed a
claim  could  be  heard  in  bankruptcy  because  under  those
circumstances  “the ensuing  preference action by the trustee
become[s] integral to the restructuring of the debtor‐creditor
relationship,” 498 U.S. 42, 44 (1990) (per curiam). But Katchen
and  Langenkamp  were  distinguishable,  the  Court  explained,
because  unlike  in  those  cases  there  “was  never  reason  to
believe  that  the  process  of  ruling  on  Pierce’s  proof  of  claim
would necessarily result in the resolution of Vickie’s counter‐
claim.” Stern, 131 S. Ct. at 2617. Another difference was that the
preference actions in Katchen and Langenkamp were rights of
recovery created by federal bankruptcy law, whereas Vickie’s
counterclaim was neither derived from nor dependent upon
bankruptcy  law  but  instead  was  “a  state  tort  action  that
exist[ed] without regard to any bankruptcy proceeding.” Id. at
2618.  The  Court  concluded  “that  Congress  may  not  bypass
26                                                      No. 12‐1349

Article III simply because a proceeding may have some bearing
on  a  bankruptcy  case;  the  question  is  whether  the  action  at
issue stems from the bankruptcy itself or would necessarily be
resolved in the claims allowance process.” Id.
    The Court also rejected Vickie’s argument that the bank‐
ruptcy courts were merely “adjuncts” of the district courts. See
id. at 2618–19; see also N. Pipeline, 458 U.S. at 84–86 (plurality
opinion);  id.  at  91  (Rehnquist,  J.,  concurring  in  judgment).
Bankruptcy courts, the Court explained, “do not ‘ma[k]e only
specialized, narrowly confined factual determinations regard‐
ing  a  particularized  area  of  law’  or  engage  in  ‘statutorily
channeled factfinding functions.’” 131 S. Ct. at 2618 (brackets
in  original)  (quoting  N.  Pipeline,  458  U.S.  at  85  (plurality
opinion)). Rather, they “resolve ‘[a]ll matters of fact and law in
whatever domains of the law to which’ the parties’ counter‐
claims  might  lead,”  id.  at  2618–19  (brackets  in  original)
(quoting N. Pipeline, 458 U.S. at 91 (Rehnquist, J., concurring in
judgment)),  thereby  exercising  “the  essential  attributes  of
judicial power,” id. at 2618. And unlike the adjunct agency in
Crowell  v.  Benson,  which  had  no  independent  authority  to
enforce  its  orders  and  instead  relied  on  the  district  courts’
decisions to enforce or set aside the agency’s orders, 285 U.S.
22,  44–45,  51–65  (1932),  “a  bankruptcy  court  resolving  a
counterclaim under 28 U.S.C. § 157(b)(2)(C) has the power to
enter  ‘appropriate  orders  and  judgments’—including  final
judgments—subject  to  review  only  if  a  party  chooses  to
appeal.” 131 S. Ct. at 2619 (citing §§ 157(b)(1), 158(a)–(b)). In
view of its authority to make the final determination in core
proceedings, the Court concluded, “a bankruptcy court can no
more be deemed a mere ‘adjunct’ of the district court than a
No. 12‐1349                                                        27

district court can be deemed such an ‘adjunct’ of the court of
appeals.” Id. 
    In re Ortiz applied Stern and held that a bankruptcy court
lacked  constitutional  authority  to  enter  final  judgment  on
debtors’ claims that were grounded in Wisconsin law. 665 F.3d
at 911–14. Aurora Health Care, Inc., had filed proofs of claim
in approximately 3,200 bankruptcy cases in the Eastern District
of  Wisconsin  that  had  listed  the  debtors’  medical  treatment
information.  Id.  at  908.  A  group  of  debtors  (actually,  two
groups)  filed  a class‐action lawsuit against Aurora, alleging
that Aurora had willfully violated a Wisconsin statute barring
disclosure  of  patients’  healthcare  records.  The  bankruptcy
judge dismissed the suit on summary judgment, concluding
that the Wisconsin statute required proof of actual damages
and that the debtors had failed to marshal evidence of actual
damages. Id. at 910; see 430 B.R. 523, 534–358 (Bankr. E.D. Wis.
2010). A few months before Stern was decided, we authorized
the parties to bring a direct appeal to this court under 28 U.S.C.
§ 158(d)(2). 
   Based on Stern, we held that, although the debtors’ claims
were  “core  proceedings,”  the  bankruptcy  court  had  lacked
constitutional authority to enter final judgment. In re Ortiz, 665
F.3d at 911–14. The debtors’ disclosure claims, we explained,
were  “simply  ordinary  state‐law  claims,”  in  all  material
respects identical to the counterclaim in Stern: they involved
private  parties  litigating  interests  defined  by  state  law  that
were not historically determined by the executive or legislative
branches; no governmental parties were involved; the claims
did “not flow from a federal statutory scheme,” id. at 913; and
the claims did not involve “a particularized area of the law”
28                                                       No. 12‐1349

where  Congress  had  established  a  body  with  particular
expertise to determine certain factual matters in an efficient
and inexpensive manner. Id. at 914 (quotations omitted) (citing
Stern, 131 S. Ct. at 2609, 2612–16). Also, just as in Stern, the fact
that Aurora had filed “proofs of claim in the debtors’ bank‐
ruptcies  did  not  give  the  bankruptcy  judge  authority  to
adjudicate the debtors’ state‐law claims.” Id. While there was
some factual overlap between the debtors’ claims and Aurora’s
proofs  of  claim,  the  debtors’  claims  were  not  necessarily
resolvable  in  the  claims‐allowance  process,  nor  were  they
“‘integral to the restructuring of the debtor‐creditor relation‐
ship.’”  Id.  (quoting  Stern,  131  S.  Ct.  at  2617).  The  debtors’
claims simply sought “‘to augment the bankruptcy estate—the
very type of claim that … must be decided by an Article III
court.’” Id. (quoting Stern, 131 S. Ct. at 2616). Therefore, the
bankruptcy judge had lacked constitutional authority to enter
final judgment on the debtors’ claims, id., and because there
was no final judgment, we had to dismiss the appeal for lack
of appellate jurisdiction, id. at 915; see 28 U.S.C. § 158(d).
     Sharif contends that under Stern and Ortiz the bankruptcy
judge lacked constitutional authority to enter final judgment
on  WIN’s  adversary  complaint,  in  particular  the  alter‐ego
claim. Under ordinary principles of waiver, however, Sharif’s
argument is not preserved because he waited too long to assert
it.  But  the  parties  dispute  whether  ordinary  principles  of
waiver apply to a Stern objection.
       1. Waiver
   WIN  asserts,  and  the  district  court  held,  that  Stern  itself
indicates that Sharif’s Article III objection is waivable and that,
No. 12‐1349                                                            29

through his litigation conduct and failure to raise the objection
sooner, Sharif in fact waived it. See Sharifeh, 2012 WL 469980, at
*10; see also id. at *5–7 (denying Ragda’s motion to withdraw
the  reference  on  the  ground  that  she  had  waived  her  Stern
objection). Sharif, on the other hand, contends that his Stern
objection is not waivable and can be raised at any time because
it concerns the bankruptcy court’s subject‐matter jurisdiction.
Neither view is persuasive.
     In Stern, the Court held that Pierce had waived his alterna‐
tive, nonconstitutional argument that the bankruptcy court had
lacked jurisdiction over his defamation claim under 28 U.S.C.
§ 157(b)(5) (“personal injury tort and wrongful death claims
shall be tried in the district court”). 131 S. Ct. at 2606–08. The
Court  reasoned  that  neither  the  text  nor  the  context  of
§  157(b)(5)  had  the  hallmarks  of  a  jurisdictional  statute  and
explained  that  “we  are  not  inclined  to  interpret  statutes  as
creating a jurisdictional bar when they are not framed as such.”
Id.  at  2607  (citing  Arbaugh  v.  Y  &  H  Corp.,  546  U.S.  500,  516
(2006)). Section 157 in general merely “allocates the authority
to enter final judgment between the bankruptcy court and the
district court” and “does not implicate questions of subject‐
matter  jurisdiction.”  Id.  (citations  omitted).  And  §  157(b)(5)
merely “specifies where a particular category of cases should
be tried.” Id. The Court held that these “statutory limitation[s]”
were waivable and that, given his “course of conduct” in the
bankruptcy  court,  Pierce  had  “consented  to  that  court’s
resolution  of  his  defamation  claim  (and  [had]  forfeited  any
argument to the contrary).” Id. at 2607–08. 
   At first blush, then, Stern appears to support WIN’s waiver
argument.  But  there  is  a  significant  difference  between  the
30                                                       No. 12‐1349

waived objection in Stern and Sharif’s objection, namely, the
argument  in  Stern  concerned  only  the  bankruptcy  court’s
statutory  authority,  whereas  Sharif’s  argument  concerns  the
bankruptcy court’s constitutional authority. We discern nothing
in Stern that supports the proposition that a party may waive
an Article III objection to a bankruptcy judge’s entry of final
judgment.  In  point  of  fact,  a  different  portion  of  the  Stern
opinion casts serious doubt on whether notions of waiver and
consent have any role in bankruptcy, given that creditors must
go to the bankruptcy court to pursue their claims. See 131 S. Ct.
at 2614–15 & n.8; see also Granfinanciera, 492 U.S. at 59 n.14. For
these reasons, we do not think Stern supports WIN’s position.
    As for Sharif’s argument, it is true that questions of subject‐
matter jurisdiction may be raised at any time, as parties cannot
consent to subject‐matter jurisdiction; indeed, such questions
must be considered by a court sua sponte. See, e.g., Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998); Capron v.
Van Noorden, 6 U.S. (2 Cranch) 126, 127 (1804). But we disagree
with  Sharif  that  his  Article  III,  §  1,  objection  concerns  the
bankruptcy  court’s  subject‐matter  jurisdiction,  for  several
reasons. First, as noted above, Stern held that § 157 constitutes
a  statutory  allocation  of  authority  between  the  bankruptcy
courts and the district courts, and Article III, § 1, can be viewed
similarly, that is, as an allocation of authority between Article
III courts and non‐Article III courts. Second, in resolving the
constitutional issue in Stern, the Court never asserted that the
bankruptcy  court  in  that  case  had  lacked  subject‐matter
jurisdiction;  rather,  it  held  that  “[t]he  Bankruptcy  Court  …
lacked the constitutional authority to enter a final judgment on
a state law counterclaim that is not resolved in the process of
No. 12‐1349                                                          31

ruling  on  a  creditor’s  proof  of  claim,”  131  S.  Ct.  at  2620
(emphasis  added).  Third,  the  constitutional  bases  of  federal
subject‐matter  jurisdiction  are  set  forth  in  Article  III,  §  2,
whereas Sharif’s objection to the bankruptcy court’s entry of
final  judgment  is  based  on  Article  III,  §  1.  Finally,  Sharif’s
reliance on Ortiz for the proposition that a Stern objection is
jurisdictional is misplaced, as the jurisdictional issue in Ortiz
concerned  whether  there  was  a  valid  final  judgment  for
purposes of appellate jurisdiction, given the unique procedural
posture of that appeal (a direct appeal from the bankruptcy
court); Ortiz did not hold that the bankruptcy court had lacked
jurisdiction. Consequently, we do not think the waiver issue
can  be  resolved  under  the  well‐established  principle  that
questions  of  subject‐matter  jurisdiction  are  not  waivable.
Nevertheless, we agree with Sharif that under current law his
constitutional objection to the bankruptcy court’s entry of final
judgment is not waivable.
     Although  consent  has  no  role  under  Article  III,  §  2,  the
Supreme Court has acknowledged a limited role for notions of
consent and waiver under Article III, § 1. See Stern, 131 S. Ct. at
2613–14; id. at 2625–26, 2627–28 (Breyer, J., dissenting); Peretz
v. United States, 501 U.S. 923, 936–39 (1991); Granfinanciera, 492
U.S. at 59 n.14; Commodity Futures Trading Comm’n v. Schor, 478
U.S. 833, 848–57 (1986); cf. Roell v. Withrow, 538 U.S. 580 (2003)
(holding that under 28 U.S.C. § 636(c)(1) parties may consent
to  proceedings  before  a  magistrate  judge  through  their
litigation conduct). 
   This  appears  to  stem  from  the  fact  that  §  1  protects  two
separate interests—it safeguards litigants’ right to have their
cases decided by independent and impartial judges, and it also
32                                                      No. 12‐1349

operates as an inseparable element of separation of powers by
protecting  the  judicial  branch  from  encroachment  by  the
political branches. Stern, 131 S. Ct. at 2608–09; Schor, 478 U.S. at
848–50;  N.  Pipeline,  458  U.S.  at  58  (plurality  opinion).  The
guarantee  of  an  independent  and  impartial  judiciary  serves
primarily to protect personal interests, and so it “is subject to
waiver,  just  as  are  other  personal  constitutional  rights  that
dictate  the  procedures  by  which  civil  and  criminal  matters
must be tried.” Schor, 478 U.S. at 848–49 (citations omitted).
The role that § 1 plays in our system of checks and balances,
however, protects the larger structural interests of our constitu‐
tional  government,  and  “[t]o  the  extent  that  this  structural
principle is implicated in a given case, the parties cannot by
consent cure the constitutional difficulty for the same reason
that  the  parties  by  consent  cannot  confer  on  federal  courts
subject‐matter jurisdiction beyond the limitations imposed by
Article III, § 2.” Id. at 850–51 (citation omitted). “When these
Article  III  limitations  are  at  issue,  notions  of  consent  and
waiver  cannot  be  dispositive  because  the  limitations  serve
institutional  interests  that  the  parties  cannot  be  expected  to
protect.” Id. at 851; see also Freytag v. C.I.R., 501 U.S. 868, 896–98
(1991)  (Scalia,  J.,  concurring  in  judgment).  But  cf.  Plaut  v.
Spendthrift  Farm,  Inc.,  514  U.S.  211,  231  (1995)  (rejecting
proposition “that legal defenses based upon doctrines central
to the courts’ structural independence can never be waived”);
Freytag, 501 U.S. at 893–901 (same).
   The dual nature of Article III, § 1, renders notions of waiver
and consent more nuanced than they are in other areas. The
practical problem, of course, is the difficulty of separating out
the  waivable  personal  safeguard  from  the  nonwaivable
No. 12‐1349                                                        33

structural safeguard, for in every case an argument that a party
waived the personal protection can be met with the argument
that  the  court  must  still  consider  the  objection  because  the
structural aspect cannot be waived. The net result would be
that an Article III, § 1, argument can never be waived and that
parties can never consent to adjudication by a non‐Article III
tribunal,  which  would  render  Schor’s  discussion  of  the
waivability of the personal protections meaningless. But a close
examination of Schor demonstrates how this difficulty is to be
resolved.
     Schor  involved  an  Article  III  challenge  to  an  agency’s
authority  to  decide  a  state‐law  counterclaim.  A  customer
brought a claim for reparations against his commodity futures
broker before  the Commodity Futures Trading  Commission
(CFTC), and the broker filed a state‐law counterclaim for the
same amount. After the CFTC ruled in favor of the broker on
both the claim and the counterclaim, the customer appealed on
the ground that the CFTC’s adjudication of the counterclaim
ran afoul of Article III, § 1. The Court  held that the CFTC’s
assumption of jurisdiction over the state‐law counterclaim was
not unconstitutional. Although the customer had consented to
proceed before the CFTC rather than an Article III court, id. at
849–50,  the  Court  explained  that  consent  could  not  be
dispositive due to the structural interests protected by Article
III, § 1, id. at 851. The Court then examined several factors and
held that “the congressional scheme [did] not impermissibly
intrude on the province of the judiciary.” Id. at 851–52. While
the  counterclaim  at  issue  was  a  private  right  (rather  than  a
public right) traditionally decided by courts, the Court found
it significant that the CFTC dealt only with a “‘particularized
34                                                         No. 12‐1349

area  of  law,’”  id.  at  852  (quoting  N.  Pipeline,  458  U.S.  at  85
(plurality opinion)); the CFTC’s adjudicatory powers departed
from  the  traditional  agency  model  in  only  one  respect,  its
jurisdiction over state‐law counterclaims, id.; like in Crowell,
285  U.S.  22,  the  CFTC’s  orders  were  enforceable  only  by  a
district  court,  its  factual  findings  were  reviewed  under  a
“weight of the evidence” standard, and its legal conclusions
were reviewed de novo, Schor, 478 U.S. at 853; and the CFTC’s
counterclaim  jurisdiction  was  “limited  to  that  which  [was]
necessary to make the reparations procedure workable,” id. at
856. Therefore, the Court concluded, “the magnitude of any
intrusion  on  the  Judicial  Branch  [could]  only  be  termed  de
minimis.” Id.; see also Peretz, 501 U.S. at 936–37 (holding that a
criminal  defendant  in  a  felony  trial  may  consent  to  jury
selection presided  over  by a magistrate judge: no structural
issues  were  implicated  because  magistrates  were  appointed
and subject to removal by Article III judges; the district court
made the ultimate decision to invoke the magistrate’s assis‐
tance, subject to veto by the parties; and the decision whether
to  empanel  the  jury  whose  selection  was  overseen  by  the
magistrate remained entirely with the trial judge).
    As noted earlier, since we heard oral argument, two of our
sister  circuits  have  addressed  the  waiver  issue  head‐on  and
have  come  to  divergent  conclusions;  both  circuits  relied  on
Schor. In Waldman v. Stone, the Sixth Circuit held that a Stern
objection to the bankruptcy court’s constitutional authority is
not waivable. 698 F.3d at 917–18. Stone filed for bankruptcy
and  initiated  an  adversary  proceeding  against  Waldman,
seeking both discharge of his debts to Waldman and affirma‐
tive relief (e.g., fraud, specific performance). After a bench trial,
No. 12‐1349                                                         35

the  bankruptcy  court  discharged  Stone’s  obligations  and
awarded him a little over $3 million on his affirmative claims.
Id. at 915–16. On appeal, the court held that Waldman could
and had in fact waived any objection to the bankruptcy court’s
statutory authority, but it held that Waldman could not waive
the constitutional objection. Id. at 917–18. The court rejected the
argument that, in bankruptcy cases like Stone’s, the “personal
right” character predominates. Id. While acknowledging that
the  case  did  not  pose  a  great  risk  of  aggrandizement  of  the
legislative and executive branches, the court explained that this
took “too narrow a view of the interests preserved by Article
III,” which is also concerned with diminution of the judicial
branch. Id. at 918; see also id. (“To the extent that Congress can
shift  the  judicial  Power  to  judges  without  [the  tenure  and
salary]  protections,  the  Judicial  Branch  is  weaker  and  less
independent than it is supposed to be.” (citing Schor, 478 U.S.
at 850)). And because Waldman’s objection implicated both his
personal rights and the structural interests advanced by Article
III, the objection could not be waived. Id.
    The Ninth Circuit reached the opposite conclusion in In re
Bellingham  Insurance  Agency,  Inc.,  702  F.3d  at  566–70.  In  that
case,  Bellingham  Insurance  Agency,  Inc.,  filed  a  Chapter  7
bankruptcy petition, after which the trustee filed a complaint
against Executive Benefits Insurance Agency, Inc., seeking to
recover allegedly fraudulent conveyances and to hold Execu‐
tive  Benefits  liable  for  Bellingham’s  debts.  The  bankruptcy
court  granted  summary  judgment  to  the  trustee,  and  the
district court affirmed. Prior to oral argument before the Ninth
Circuit,  Executive  Benefits  argued  for  the  first  time  that  the
bankruptcy  judge  was  constitutionally  prohibited  from
36                                                         No. 12‐1349

entering final judgment on the trustee’s claims. Id. at 557. The
court held that Executive Benefits had waived its right to have
an Article III judge decide the matter, see id. at 566–70, finding
the waivable nature of an Article III, § 1, objection to be “well
established,” id. at 566–67 (citing MacDonald v. Plymouth Cnty.
Trust  Co.,  286  U.S.  263,  267  (1932)).  Like  the  Sixth  Circuit  it
relied on Schor: “Following the genesis of the modern bank‐
ruptcy  system,  the  Supreme  Court  clarified  that  ‘Article  III,
§ 1’s guarantee of an independent and impartial adjudication
by the federal judiciary of matters within the judicial power of
the United States … serves to protect primarily personal, rather
than structural, interests.’” Id. at 567 (quoting Schor, 478 U.S. at
848).  In  a  footnote,  the  court  acknowledged  that  Schor  held
“that ‘notions of consent and waiver cannot be dispositive’ of
Article III problems when ‘the encroachment or aggrandize‐
ment  of  one  branch  at  the  expense  of  the  other’  is  at  stake,
because in such cases structural principles are implicated in
addition to private rights entitlements.” Id. at 567 n.9 (quoting
Schor, 478 U.S. at 850–51). But it reasoned that while aggran‐
dizement was an issue in Schor (because that case involved an
executive agency adjudicating a state‐law counterclaim), “the
allocation of authority between bankruptcy courts and district
courts does not implicate structural interests, because bankruptcy
judges are ‘officer[s] of’ the district court and are appointed by
the Courts of Appeals.” Id. (emphasis added) (citing 28 U.S.C.
§§  151,  152(a)(1)).  Therefore,  the  court  concluded,  “‘as  a
personal  right,  Article  III’s  guarantee  of  an  impartial  and
independent federal adjudication is subject to waiver.’” Id. at
567 (quoting Schor, 478 U.S. at 848). In another footnote, the
court commented that it is this principle that allows “federal
No. 12‐1349                                                            37

magistrate judges, acting with the consent of the litigants, to
enter final judgments in proceedings that would otherwise be
the  exclusive  province  of  Article  III  courts.”  Id.  at  567  n.10
(citing  28  U.S.C.  §  636(c)(1)).  It  also  noted  that  consent  to  a
magistrate’s entry of final judgment “may be implied from a
litigant’s actions.” Id. (citing Roell, 538 U.S. at 586–87). Finally,
the  court  observed  that  “§  157(c)(2)  expressly  provides  that
bankruptcy  courts  may  enter  final  judgments  in  non‐core
proceedings ‘with the consent of all the parties to the proceed‐
ing,’” id. at 567, and it concluded that “[i]f consent permits a
non‐Article III judge to decide finally a non‐core proceeding,
then it surely permits the same judge to decide a core proceed‐
ing in which he would, absent consent, be disentitled to enter
final judgment,” id. 
    We think the Sixth Circuit has the better view under current
law.  Schor  holds  that  waiver  or  consent  may  be  a  factor  in
determining whether delegation of judicial business to non‐
Article  III  tribunals  is  unconstitutional,  but  it  cannot  be
dispositive because of the structural role of Article III, § 1. And
Stern unequivocally holds that 28 U.S.C. § 157(b) violates the
structural protections of Article III, § 1, in permitting a bank‐
ruptcy judge to enter final judgment in certain “core proceed‐
ings.” In other words, unlike Schor, where party consent was
permissible  because  the  statutory  scheme  at  issue  did  not
implicate structural concerns, the Supreme Court has already
held  that  the  statutory  scheme  granting  bankruptcy  judges
authority  to  enter  final  judgment  in  core  proceedings  does
implicate  structural  concerns  where  the  core  proceeding  at
issue is “‘the stuff of the traditional actions at  common  law
tried by the courts at Westminster in 1789,’” Stern, 131 S. Ct. at
38                                                        No. 12‐1349

2609 (quoting N. Pipeline, 458 U.S. at 90 (Rehnquist, J., concur‐
ring  in  judgment)).  Therefore,  we  cannot  agree  with  our
colleagues on the Ninth Circuit that the allocation of authority
between bankruptcy courts and district courts with regard to
core proceedings does not implicate structural interests. We
also observe that in Stern the Court rejected the proposition
that the fact that bankruptcy judges are appointed by Article III
judges makes a difference; the  Court  explained that since  it
was the bankruptcy court itself that “exercise[d] ‘the essential
attributes  of  judicial  power  [that]  are  reserved  to  Article  III
courts,’  it  [did]  not  matter  who  appointed  the  bankruptcy
judge  or  authorized  the  judge  to  render  final  judgments  in
such  proceedings.  The  constitutional  bar  remain[ed].”  Id.  at
2619 (second alteration in original) (quoting Schor, 478 U.S. at
851). 
    It  is  true  that  under  28  U.S.C.  §  157(c)(2)  parties  may
consent  to  final  resolution  of  a  noncore  proceeding  by  a
bankruptcy  judge,  but  we  do  not  think  that  this  inexorably
leads  to  the  conclusion  that  parties  may  consent  to  final
adjudication of a core proceeding by a bankruptcy judge or
waive a Stern objection. For one thing, the Supreme Court has
not passed on the constitutionality of § 157(c). Cf. Stern, 131 S.
Ct. at 2615 n.8 (observing that “the notion of ‘consent’ does not
apply  in  bankruptcy  proceedings  as  it  might  in  other  con‐
texts”); Granfinanciera, 492 U.S. at 59 n.14 (“Parallel reasoning
[to Schor] is unavailable in the context of bankruptcy proceed‐
ings,  because  creditors  lack  an  alternative  forum  to  the
bankruptcy  court  in  which  to  pursue  their  claims.”).  In  any
event, the statutory scheme established by Congress for core
proceedings differs in significant respects from the scheme for
No. 12‐1349                                                      39

noncore  proceedings.  Whereas  Congress  has  vested  bank‐
ruptcy judges with authority to enter final orders and judg‐
ments in core proceedings subject only to review by the district
court  under  traditional  appellate  standards,  see  §§  157(b),
158(a),  in  noncore  proceedings  Congress  has  vested  bank‐
ruptcy judges with authority to hear the matter and submit
proposed findings of fact and conclusions of law to the district
court, and it is the district court that enters final judgment after
de novo review, § 157(c)(1). Section 157(c)(2) permits a bank‐
ruptcy judge to enter final judgment in a noncore proceeding,
but only if the parties consent and the district court decides to
refer  the  matter  to  the  bankruptcy  court.  Thus,  a  strong
argument can be made that with respect to noncore proceed‐
ings Congress has left the essential attributes of judicial power
to Article III courts, and so the structural interests at issue with
regard to core proceedings are not present under the current
statutory scheme applicable to noncore proceedings, thereby
allowing room for notions of waiver and consent. Cf. Peretz,
501 U.S. at 936–37; United States v. Raddatz, 447 U.S. 667, 681–84
(1980) (holding that there was no Article III impediment to a
magistrate judge’s submission of proposed findings of fact and
conclusions  of  law  concerning  suppression  motion  because
ultimate suppression decision was made by the district judge).
In this case we need not, and do not, express an opinion on the
constitutionality of § 157(c)(2), or for that matter § 636(c)(1),
which permits litigants to consent to entry of final judgment by
a  magistrate  judge,  cf.  Technical  Automation  Servs.  Corp.  v.
Liberty Surplus Ins. Corp., 673 F.3d 399, 404–07 (5th Cir. 2012)
(declining  to  hold  that  Stern  affected  a  magistrate  judge’s
authority to enter final judgment on a state‐law counterclaim
40                                                                    No. 12‐1349

under § 636(c)(1)). Our discussion is intended only  to  show
that, unlike the Ninth Circuit, we do not think that a party’s
Stern objection to a bankruptcy court’s entry of final judgment
in a core proceeding is waivable simply because Congress has
authorized litigants to consent to a bankruptcy judge’s final
adjudication of a noncore proceeding.2

2
       We  also  disagree  with  the  Ninth  Circuit  that  MacDonald  v.  Plymouth
County  Trust  Co.,  286  U.S.  263  (1932),  supports  the  notion  that  the
waivability  of  an  Article  III,  §  1,  objection  is  “well  established.”  In  re
Bellingham Ins. Agency, Inc., 702 F.3d at 566–67. Prior to the Bankruptcy Act
of 1978, federal district courts served as bankruptcy courts and employed
a  “referee”  system.  See  N.  Pipeline,  458  U.S.  at  53  (plurality  opinion).  In
MacDonald, the Court held that the parties could consent to have an action
to  set  aside  voidable  preferences  summarily  tried  by  a  referee—i.e.,  the
parties could agree to waive the benefits of the procedures employed in
plenary suits tried to the district courts. 286 U.S. at 265–68. But MacDonald
was decided on statutory grounds—the question was whether the referee
had  statutory  jurisdiction,  and  the  Court’s  holding  was  based  on  its
conclusion that the relevant statutory definitions of “courts” and “court of
bankruptcy” included the referee. Id. at 268. The MacDonald Court did not
mention  the  Constitution,  let  alone  Article  III,  §  1.  Furthermore,  as  the
plurality  in  Northern  Pipeline  observed,  the  particular  adjunct  functions
exercised by the bankruptcy referees prior to the 1978 Act were “never …
explicitly  endorsed  by”  the  Supreme  Court,  and  the  bankruptcy  courts
created under the 1978 Act, which are very similar to the bankruptcy courts
in existence today, differed significantly from the old referee system. 458
U.S. at 79 n.31. We simply do not see how a decision interpreting an old
statute that differs considerably from current law can support the proposi‐
tion that waiver of an Article III, § 1, objection is “well established.” See
Plaut,  514  U.S.  at  232  n.6  (“Of  course  the  unexplained  silences  of  our
decisions lack precedential weight.” (citations omitted)); Webster v. Fall, 266
U.S. 507, 511 (1925) (“Questions which merely lurk in the record, neither
brought to the attention of the court nor ruled upon, are not to be consid‐
                                                                        (continued...)
No. 12‐1349                                                                  41

    In sum, we hold that under current law a litigant may not
waive an Article III, § 1, objection to a bankruptcy court’s entry
of  final  judgment  in  a  core  proceeding.  We  thus  turn  to
consider  Sharif’s  constitutional  objection  to  the  bankruptcy
court’s  authority,  despite  the  fact  that  he  waited  so  long  to
assert it.
        2. The  Bankruptcy  Court  Lacked  Constitutional
           Authority
    Sharif maintains that the bankruptcy judge lacked constitu‐
tional authority to enter final judgment on Count V of WIN’s
adversary  complaint,  the  alter‐ego  claim.  He  concedes,
however, that the bankruptcy court had authority to enter final
judgment  on  the  first  four  counts  of  the  complaint,  which
objected to discharge of Sharif’s debts under 11 U.S.C. § 727.
We agree with Sharif on both points.
    The  first  four  counts  of  the  complaint  sought  to  prevent
discharge of Sharif’s debts. These claims stem from federal law,
not state law, as the provisions of 11 U.S.C. § 727 provide the
relevant rules of decision. Moreover, whether to grant or deny
discharge is central to the restructuring of the debtor‐creditor
relationship. Although it is debatable whether such restructur‐
ing falls under the rubric of public rights, see Stern, 131 S. Ct. at
2614 n.7; Granfinanciera, 492 U.S. at 56 n.11; but cf. N. Pipeline,
458  U.S.  at  71  (plurality  opinion)  (“[T]he  restructuring  of
debtor‐creditor  relations,  which  is  at  the  core  of  the  federal


2
   (...continued)
ered  as  having  been  so  decided  as  to  constitute  precedents.”  (citations
omitted)).
42                                                        No. 12‐1349

bankruptcy power, must be distinguished from the adjudica‐
tion of state‐created private rights, such as the right to recover
contract damages … . The former may well be a ‘public right,’
but the latter obviously is not.”), it is clear that WIN’s objec‐
tions to discharge differ markedly from the state‐law claims at
issue in Stern, Granfinanciera, Northern Pipeline, and Ortiz. The
Supreme Court has not come close to holding that an Article III
judge must decide claims for which the Bankruptcy Code itself
provides  the  rule  of  decision,  and  we  will  not  do  so  here,
where  the  parties  concede  that  the  bankruptcy  judge  had
authority.
    Our analysis of the alter‐ego claim is somewhat hampered
by  the  posture  of  this  case.  Because  the  bankruptcy  court
entered default judgment it had no need to address the merits
of the alter‐ego claim and thus no need to identify what WIN
substantively would have been required to show to establish
that  the  Soad  Wattar  Trust  was  Sharif’s  alter  ego,  and  the
parties have not filled that informational void. Our independ‐
ent research of Illinois law reveals that the alter‐ego theory of
liability most commonly, if not exclusively, arises in the context
of piercing the corporate  veil,  in which  creditors  attempt  to
disregard the corporate form to reach the personal assets of the
shareholders. See, e.g., Van Dorn Co. v. Future Chem. & Oil Corp.,
753  F.2d  565,  569–73  (7th  Cir.  1985);  Main  Bank  v.  Baker,  427
N.E.2d 94, 101–02 (Ill. 1981). “Piercing the corporate veil” is an
equitable doctrine that depends on the circumstances in each
case. Koch Refining v. Farmers Union Cent. Exch., Inc., 831 F.2d
1339,  1345  (7th  Cir.  1987);  see  Main  Bank,  427  N.E.2d  at  102.
There are two showings that must be made to establish that a
corporation is merely an alter ego: “‘first, there must be such
No. 12‐1349                                                        43

unity of interest and ownership that the separate personalities
of  the  corporation  and  the  individual  no  longer  exist;  and
second, circumstances must be such that an adherence to the
fiction of separate corporate existence would sanction a fraud
or promote injustice.’” Koch Refining, 831 F.2d at 1345 (quoting
Gallagher v. Reconco Builders, Inc., 415 N.E.2d 560, 563–64 (Ill.
App.  Ct.  1980));  see  also  Main  Bank,  427  N.E.2d  at  101.  “The
degree of control one entity holds over another [(i.e., the first
element)] has been measured in Illinois by evidence of misrep‐
resentation;  commingling  of  funds,  assets,  or  identities;
undercapitalization;  failure  to  operate  at  arm’s  length;  and
failure to comply with corporate formalities.” Koch Refining,
831 F.2d at 1345 (citing Main Bank, 427 N.E.2d at 102); see also
Van Dorn Co., 753 F.2d at 570 (listing similar factors). “Once the
first element of the test is established, either the sanctioning of
a fraud (intentional wrongdoing) or the promotion of injustice,
will satisfy the second element.” Van Dorn Co., 753 F.2d at 570. 
     It is unclear whether Illinois recognizes an analogous alter‐
ego theory to disregard the separate legal identity of a trust. Cf.
In re Vebeliunas, 332 F.3d 85, 90 (2d Cir. 2003) (“The question
whether the ‘alter ego theory’ of piercing applies to trusts is a
matter of state law.” (citation omitted)). WIN cites no cases to
support  such  a  cause  of  action,  and  the  only  case  cited  by
Sharif involved a court’s refusal to impose a resulting trust due
to the party’s inequitable conduct, see Am. Nat’l Bank & Trust v.
Vinson,  653  N.E.2d  13,  15–16  (Ill.  App.  Ct.  1995).  But  we
proceed on the assumption that such a theory exists and that
it is governed by the standards for piercing the corporate veil
because the parties have so assumed and the merits are not at
issue in this appeal.
44                                                        No. 12‐1349

     In  almost  all  material  respects,  WIN’s  alter‐ego  claim  is
indistinguishable from the tortious‐interference counterclaim
in Stern, the fraudulent‐conveyance claim in Granfinanciera, the
contract claim in Northern Pipeline, and the disclosure claims in
Ortiz.  The  alter‐ego  claim  is  a  state‐law  claim  that  does  not
involve “public rights.” The dispute is between private parties
and involves no governmental parties. It stems from state law
rather  than  a  federal  regulatory  scheme.  And  it  does  not
involve a particularized area of law. Instead, it is a common‐
law claim for which state law provides the rule of decision, and
it is intended only to augment the bankruptcy estate. See Stern,
131  S.  Ct.  at  2611–15;  Granfinanciera,  492  U.S.  at  49–59;  N.
Pipeline,  458  U.S.  at  67–76  (plurality  opinion);  id.  at  91
(Rehnquist, J., concurring in judgment); In re Ortiz, 665 F.3d at
914.  Furthermore,  it  is  beyond  dispute  that  the  bankruptcy
court  was  not  acting  as  an  adjunct  to  the  district  court.  See
Stern,  131  S.  Ct.  at  2618–19;  N.  Pipeline,  458  U.S.  at  76–87
(plurality  opinion);  id.  at  91  (Rehnquist,  J.,  concurring  in
judgment).
    WIN  argues  that  the  bankruptcy  court  had  authority  to
enter  judgment  on  the  alter‐ego  claim  because  WIN  had  to
establish that the Soad Wattar Trust was Sharif’s alter ego in
order to establish the grounds for denying discharge under 11
U.S.C. § 727. Though it is not clear, WIN appears to be trying
to fit this case within the narrow confines of Katchen, 382 U.S.
at  329–36,  and  Langenkamp,  498  U.S.  at  44,  but  for  several
reasons  we  are  not  persuaded.  First,  WIN’s  alter‐ego  claim
technically was asserted against a nonparty to the bankruptcy
proceedings,  the  Soad  Wattar  Trust  (of  which  Sharif  was
trustee).  The  holdings  of  Katchen  and  Langenkamp  can  come
No. 12‐1349                                                          45

into  play  only  where  the  party  against  whom  the  action  is
asserted has filed  a claim against the bankruptcy estate. See
Stern, 131 S. Ct. at 2615–18; In re Ortiz, 665 F.3d at 914. Second,
while  the  alter‐ego  claim  may  have  some  overlap  with  the
objections  to  discharge,  nothing  indicates  that  it  has  any
relation to the claims‐allowance process. See Stern, 131 S. Ct. at
2618 (“Congress may not bypass Article III simply because a
proceeding may have some bearing on a bankruptcy case; the
question is whether the action at issue stems from the bank‐
ruptcy  itself  or  would  necessarily  be  resolved  in  the  claims
allowance  process.”);  In  re  Ortiz,  665  F.3d  at  914.  Third,  the
trustees’ rights of recovery in Katchen and Langenkamp were
creatures  of  federal  bankruptcy  law,  whereas  the  alter‐ego
claim here, like the counterclaim in Stern, “is in no way derived
from or dependent upon bankruptcy law; it is a state [claim]
that  exists  without  regard  to  any  bankruptcy  proceeding.”
Stern, 131 S. Ct. at 2618. Finally, it simply cannot be said that by
resolving WIN’s objections to discharge the bankruptcy court
necessarily would have needed to resolve the alter‐ego claim.
To  be  sure,  there  is  some  factual  overlap,  particularly  with
respect to Count I, which alleged that Sharif had continuously
concealed  property  in  the  Soad  Wattar  Trust  with  intent  to
deceive. But in passing on the merits of the alter‐ego claim, the
bankruptcy court would have had to determine, first, whether
Illinois law recognizes an alter‐ego theory for piercing a trust
and,  second,  whether  the  evidence  satisfied  the  applicable
standard.  Assuming  that  the  standard  for  trust  piercing  is
similar to that for corporate‐veil piercing, that would require
not only a showing of concealment of assets in the trust with
intent to deceive, but also that there was a unity of ownership
46                                                       No. 12‐1349

(or a merger of the legal and equitable estates, in trust lingo)
such  that  the  trust  and  Sharif  ceased  to  exist  as  separate
entities. Thus, even if we could look past the facts that the Soad
Wattar  Trust  did  not  file  a  claim  and  that  the  objections  to
discharge  have  nothing  to  do  with  the  claims‐allowance
process, we cannot say that in resolving WIN’s claims under 11
U.S.C.  §  727  the  bankruptcy  court  necessarily  would  have
resolved  the  alter‐ego  claim  had  it  reached  the  merits  (as
opposed to entering default judgment). See Stern, 131 S. Ct. at
2617–18; In re Ortiz, 665 F.3d at 914.
    In sum, WIN’s alter‐ego claim is a state‐law claim between
private  parties  that  is  wholly  independent  of  federal  bank‐
ruptcy law and is not resolved in the claims‐allowance process.
Accord In re Madison Bentley Assocs., 474 B.R. 430, 439 (S.D.N.Y.
2012).  Consequently,  we  hold  that  although  the  bankruptcy
court had constitutional authority to enter final judgment on
WIN’s objections to discharge, it lacked constitutional author‐
ity  to  enter  final  judgment  on  WIN’s  alter‐ego  claim.  Cf.
Waldman, 698 F.3d at 919–21 (holding that although bankruptcy
court had constitutional authority to enter final judgment on
debtor’s disallowance claims against creditor, it did not have
constitutional  authority  to  enter  final  judgment  on  debtor’s
state‐law claims).
       3. Remedy
    So the bankruptcy court lacked constitutional authority to
enter  final  judgment  on  the  alter‐ego  claim,  but  what  is  the
proper remedy? Sharif requests the relatively modest remedy
of remanding to the district court and allowing him to object to
the  bankruptcy  court’s  July  6,  2010,  order  as  a  report  and
No. 12‐1349                                                        47

recommendation.  The  district  judge  could  then  enter  final
judgment “after considering the bankruptcy judge’s proposed
findings [of fact] and conclusions [of law] and after reviewing
de  novo  those  matters  to  which  any  party  has  timely  and
specifically objected.” 28 U.S.C. § 157(c)(1). While perhaps the
most practical and equitable remedy, there are serious ques‐
tions as to whether it is authorized by statute.
    Recall that Sharif waived his contention that the alter‐ego
claim is a noncore proceeding and that, as a result, we pro‐
ceeded on the assumption that it is a core proceeding. In core
proceedings, “§ 157(b)(1) authorizes bankruptcy courts to ‘enter
appropriate  orders  and  judgments,’  not  to  propose  them.”
Waldman, 698 F.3d at 921. No statutory provision authorizes a
bankruptcy court to propose findings of fact and conclusions
of law in a core proceeding; such a report and recommendation
from  the  bankruptcy  court  is  statutorily  authorized  only  in
noncore proceedings, see § 157(c)(1). So “[f]or the bankruptcy
judge’s  orders  to  function  as  proposed  findings  of  fact  or
conclusions of law …, we would have to hold that the [alter‐
ego  claim  was]  ‘not  a  core  proceeding’  but  [is]  ‘otherwise
related to a case under title 11.’” In re Ortiz, 665 F.3d at 915
(quoting § 157(c)(1)). But see In re Bellingham Ins. Agency, Inc.,
702  F.3d  at  566  n.8  (rejecting  Ortiz  as  not  “thoroughly  rea‐
soned”).
    In  Waldman,  the  Sixth  Circuit  did  precisely  that,  even
though (like Sharif) the party raising the Stern objection had
waived his statutory argument that the affirmative claims were
noncore.  698  F.3d  at  921–22.  The  court  reasoned  that  “the
fortuity of Waldman’s waiver of his own rights does nothing
to  diminish  the  bankruptcy  court’s  authority  under
48                                                       No. 12‐1349

§ 157(c)(1).” Id. at 922. And because the court concluded that
the affirmative claims for fraud were noncore, it remanded the
matter  to  the  district  court  with  instructions  to  treat  the
bankruptcy  court’s  purported  entry  of  final  judgment  as
proposed  findings  and  conclusions  and  to  review  them  de
novo under § 157(c)(1). Id. 
    We find the Sixth Circuit’s approach to be reasonable, but
given  the  total  lack  of  argument  from  Sharif  and  WIN  on
whether the alter‐ego claim is truly core or noncore, we will
leave it to the district court to make that determination in the
first instance. Because the core/noncore status of the alter‐ego
claim is not apparent, we explore the proper course of action
should that claim turn out to be a core proceeding.
     Assuming that the alter‐ego claim is in fact a core matter, it
is difficult to find a statutory basis on which the district court
could rely to treat the bankruptcy court’s order as proposed
findings  and  conclusions.  To  be  sure,  the  bankruptcy  court
never reached the merits of the claim because it entered default
judgment  as  a  discovery  sanction.  But  there  is  no  statutory
provision  authorizing  a  bankruptcy  court  to  preside  over
discovery,  apart  from  its  authority  over  core  and  noncore
matters.  It  is  true  that  magistrate  judges  often  preside  over
pretrial  matters  such  as  discovery,  even  if  the  district  court
ultimately decides the claims for which discovery is sought,
but  28  U.S.C.  §  636(b)(1)(A)  expressly  authorizes  a  district
judge to “designate a magistrate judge to hear and determine
any  pretrial  matter  pending  before  the  court,”  with  certain
exceptions and subject to reconsideration by the district judge
if “the magistrate judge’s order is clearly erroneous or contrary
to  law.”  No  analogous  statutory  authorization  exists  for
No. 12‐1349                                                          49

bankruptcy judges. It appears, therefore, that if the alter‐ego
claim is in fact a core proceeding, the only statutorily autho‐
rized remedy would be for the district court to withdraw the
reference, see § 157(d), and then set a new discovery schedule.
Of  course,  this  would  present  a  windfall  to  Sharif,  but  it  is
difficult to see any other solution under the peculiar circum‐
stances of this case.
     Accordingly,  on  remand  the  district  court  shall  first
determine whether the alter‐ego claim is a core or a noncore
proceeding. If it concludes that it is a noncore proceeding, then
the court may treat the bankruptcy court’s order purporting to
enter  final  judgment  on  the  alter‐ego  claim  as  proposed
findings of fact and conclusions of law to be reviewed de novo.
See Fed. R. Bankr. P. 9033(d) (“The district judge shall make a
de novo review upon the record or, after additional evidence,
of  any  portion of the  bankruptcy judge’s findings  of  fact  or
conclusions of law to which specific written objection has been
made  in  accordance  with  this  rule.  The  district  judge  may
accept,  reject,  or  modify  the  proposed  findings  of  fact  or
conclusions of law, receive further evidence, or recommit the
matter to the bankruptcy judge with instructions.”). If, on the
other hand, the court determines the alter‐ego claim to be a
core proceeding, then it shall order that the reference of the
alter‐ego  claim  to  the  bankruptcy  court  be  withdrawn  and
conduct  fresh  discovery  proceedings  in  the  district  court,
though the district judge will have discretion in setting a more
abbreviated schedule given that prior discovery has been had.
50                                                        No. 12‐1349

                      III. Appellate Jurisdiction
    We must next determine what effect,  if any, our holding
that  the  bankruptcy  court  lacked  constitutional  authority  to
enter final judgment on the alter‐ego claim has on our appel‐
late jurisdiction over the remainder of Sharif’s appeal. See, e.g.,
In re Ortiz, 665 F.3d at 910; India Breweries, Inc. v. Miller Brewing
Co., 612 F.3d 651, 657 (7th Cir. 2010). As noted earlier, in Ortiz
we concluded that the bankruptcy court’s lack of constitutional
authority  to  enter  final  judgment  on  the  debtors’  claims
deprived us of appellate jurisdiction, but that was due to the
unique posture of that appeal, namely, we had permitted the
parties to bypass the district court and bring a direct appeal
from bankruptcy court. 665 F.3d at 914–15. Here, Sharif first
appealed  to  the  district  court  and  then  brought  this  appeal
from the district court’s judgment affirming the bankruptcy
court, so Ortiz does not control our jurisdictional inquiry.
    As a general rule, we have jurisdiction over a bankruptcy
appeal that has first been appealed to the district court only if
both  the  bankruptcy  court’s  original  order  and  the  district
court’s order reviewing the bankruptcy court’s original order
are final. In re Rimsat, Ltd., 212 F.3d 1039, 1044 (7th Cir. 2000);
see 28 U.S.C. § 158(a)(1) & (d)(1).  Finality in the bankruptcy
context “is considerably more flexible than in an ordinary civil
appeal  taken  under  28  U.S.C.  §  1291,”  In  re  Gould,  977  F.2d
1038,  1040–41  (7th  Cir.  1992),  as  it  does  not  require  that  the
entire bankruptcy proceeding have been terminated, see, e.g.,
In re Kilgus, 811 F.2d 1112, 1116 (7th Cir. 1987). Rather, the test
for  finality  in  this  context  “is  whether  an  order  resolves  a
discrete dispute that, but for the bankruptcy, would have been
No. 12‐1349                                                         51

a stand‐alone suit.” Zedan v. Habash, 529 F.3d 398, 402 (7th Cir.
2008); In re USA Baby, Inc., 674 F.3d 882, 883 (7th Cir. 2012).
    The bankruptcy court’s order entering default judgment on
WIN’s adversary complaint was a final, appealable judgment,
as it resolved all claims of the complaint against all parties. See
Zedan, 529 F.3d at 402 (“We have consistently explained that
the final disposition of any adversary proceeding falls within
our jurisdiction.”); In re Teknek, LLC, 512 F.3d 342, 345 (7th Cir.
2007).  That  the  entry  of  default  judgment  was  a  discovery
sanction  makes  no  difference  because,  unlike  monetary
sanctions, a sanction such as default judgment or dismissal that
completely eliminates the possibility of a decision on the merits
is final for purposes of appeal. See In re Golant, 239 F.3d 931,
934–35  (7th  Cir.  2001).  Nor  does  our  conclusion  that  the
bankruptcy judge lacked authority to enter final judgment on
the alter‐ego claim alter finality. The only claims over which
the  bankruptcy  judge  had  constitutional  authority  were
objections to the discharge of Sharif’s debts, and the denial of
discharge in the adversary proceeding finally resolved those
claims.  See  In  re  Marchiando,  13  F.3d  1111,  1113–14  (7th  Cir.
1994) (“an order declaring the debt either dischargeable or not
is a final, appealable order” (citing In re Riggsby, 745 F.2d 1153,
1154 (7th Cir. 1984))); see also In re Weber, 892 F.2d 534, 537 (7th
Cir. 1989); cf. Zedan, 529 F.3d at 407 (Easterbrook, C.J., concur‐
ring) (arguing that objections to discharge are better handled
as contested matters rather than adversary proceedings and
requesting the appropriate committees to look into this subject,
as  the  manner  in  which  the  objection  is  presented  affects
appellate review). There was nothing else for the bankruptcy
court to do with respect to WIN’s adversary complaint.
52                                                        No. 12‐1349

     The  district  court’s  judgment  affirming  the  bankruptcy
court’s judgment is also a final, appealable judgment. While it
is  true  that  a  district  judge’s  decision  to  remand  for  further
proceedings in the bankruptcy court may destroy the finality
of the bankruptcy court’s order, see In re Lopez, 116 F.3d 1191,
1192 (7th Cir. 1997); In re Riggsby, 745 F.2d at 1155, the district
judge in this case affirmed the bankruptcy court’s judgment
and that affirmance is a final decision, see In re Golant, 239 F.3d
at 935; In re Weber, 892 F.2d at 538. That the bankruptcy court
lacked constitutional authority to enter judgment on the alter‐
ego  claim  does  not  alter  this  conclusion.  The  district  judge
reviewed  the  alter‐ego  claim  under  traditional  standards  of
appellate review rather than de novo, but that does not alter
the fact that it entered a final judgment; it simply constitutes a
defect in the final judgment, not a lack of finality. We thus have
appellate jurisdiction under § 158(d) to consider the remaining
balance of Sharif’s appeal.
         IV.  Sanctions Were Not an Abuse of Discretion
    Sharif challenges the district court’s affirmance of both the
default judgment and the award of attorney’s fees to WIN as
discovery sanctions, see Fed. R.  Civ.  P. 37(b);  see  also Fed.  R.
Bankr.  P.  7037  (rendering  Fed.  R.  Civ.  P.  37  applicable  in
adversary proceedings), though he focuses almost exclusively
on  the  default  judgment.  A  court’s  imposition  of  sanctions
under  Rule  37  is  reviewed  for  an  abuse  of  discretion,  Nat’l
Hockey  League  v.  Metro.  Hockey  Club,  Inc.,  427  U.S.  639,  642
(1976) (per curiam); In re Thomas Consol. Indus., Inc., 456 F.3d
719, 724 (7th Cir. 2006), which requires the appealing party to
demonstrate clearly “that no reasonable person would agree
[with]  the  trial  court’s  assessment  of  what  sanctions  are
No. 12‐1349                                                        53

appropriate,” Marrocco v. Gen. Motors Corp., 966 F.2d 220, 223
(7th Cir. 1992). When reviewing a district court’s affirmance of
a bankruptcy court’s ruling we apply the same standards as
the district court, In re Snyder, 152 F.3d 596, 599 (7th Cir. 1998),
reviewing factual findings for clear error and legal conclusions
de novo, In re UNR Indus., Inc., 986 F.2d 207, 208 (7th Cir. 1993). 
       A. Default Judgment
   Sharif challenges the bankruptcy court’s entry of default
judgment on two fronts. First, he contends that the bankruptcy
court  violated  his  right  to  due  process  by  entering  default
judgment  without  providing  him  notice  that  his  discovery
responses  were  deficient.  Second,  he  maintains  that  his
discovery responses were in substantial compliance with the
discovery  order  and,  therefore,  that  the  bankruptcy  court
abused  its  discretion  in  imposing  the  severe  sanction  of
default. Neither argument is persuasive.
    The sanctions of dismissal and entry of default judgment
are strong medicine, so before a court imposes such a sanction
it must find by clear and convincing evidence that the party
against whom the sanction is imposed displayed willfulness,
bad faith, or fault. Maynard v. Nygren, 332 F.3d 462, 467–68 (7th
Cir. 2003). Although courts are strongly encouraged to make
such a finding explicitly, on appeal it may be inferred from the
sanction order. In re Golant, 239 F.3d at 936. Another necessity
flowing from the severity of the sanction is that a court must
give at least the party’s attorney notice and an opportunity to
respond before entering a default judgment (or dismissing the
case), but there need not be repeated warnings formalized in
writing. See, e.g., Ball v. City of Chicago, 2 F.3d 752, 755 (7th Cir.
54                                                        No. 12‐1349

1993)  (“‘Due  warning’  need  not  be  repeated  warnings  and
need not be formalized in a rule to show cause. A judge is not
obliged to treat lawyers like children. But there should be an
explicit warning in every case.”); Halas v. Consumer Servs., Inc.,
16  F.3d  161,  164  (7th  Cir.  1994)  (“a  formal,  written  order  to
comply with discovery is not required under Rule 37(b); an
oral directive from the district court provides a sufficient basis
… if it unequivocally directs the party to provide the requested
discovery”). Moreover, despite the severity of the sanction, a
court  is  not  required  to  issue  less  severe  sanctions  before
deciding to enter default judgment (or to dismiss the case). See
Patterson v. Coca‐Cola Bottling Co., 852 F.2d 280, 284 (7th Cir.
1988) (“a district court is not required to fire a warning shot”).
    In  arguing  deficient  notice,  Sharif  relies  in  part  on  the
requirement that in a motion to compel disclosure or discovery
the moving party “must include a certification that the movant
has in good  faith  conferred or attempted to confer with  the
person or party failing to make disclosure or discovery in an
effort to obtain it without court action.” Fed. R. Civ. P. 37(a).
We are unable to see how Rule 37(a) supports Sharif’s argu‐
ment. Sharif’s responses to WIN’s discovery requests were due
on March 15, 2010, but Sharif ignored those requests. On April
13,  WIN’s  counsel  conferred  with  Sharif’s  counsel  and  re‐
quested complete responses to discovery requests by April 23.
Sharif’s counsel would not agree to WIN’s request, so on April
15 WIN filed its motions to compel and for sanctions in the
bankruptcy  court.  Accordingly,  WIN  satisfied  its  Rule  37(a)
obligation to confer in good faith with Sharif prior to filing its
motion to compel with the bankruptcy court.
No. 12‐1349                                                        55

    Sharif also maintains that he was not given proper notice
that  his  production  was  deficient  and  that  WIN  made  no
demands and identified no deficiencies between April 28 and
the  evidentiary  hearing  on  May  24.  On  April  21,  the  bank‐
ruptcy court granted the motion to compel and continued the
motion for sanctions. In its order, the court expressly stated
that  an  order  of  default  would  be  entered  if  Sharif  did  not
comply with the discovery requests by April 28 (approximately
six weeks after the original due date). Cf. In re Thomas Consol.,
456  F.3d  at  727  (warning  was  sufficient  where  district  court
warned trustee’s lawyer that case would “never get to a trial”
if he continued failing to comply with orders). After five years
of Sharif refusing to produce requested documents (including,
of  course,  the  prior  litigation),  on  April  27  he  produced
approximately 1,500 pages of documents. But his response fell
woefully short of the discovery that WIN had requested. As set
forth  earlier  in  this  opinion,  Sharif  failed  to  produce  any
documents on several matters that were the focus of WIN’s
requests. He failed to produce documents related to the Loan
Assets, documents concerning several accounts in which he
had an interest, documents concerning business ventures with
which he had claimed to be involved, his signed federal and
state  tax  returns,  source  documents  used  to  prepare  his  tax
returns, and documents related to the $271,000 he allegedly
owed  his  family.  Perhaps  most  importantly,  he  failed  to
produce any documents concerning the formation and funding
of the Soad Wattar Trust. Additionally, much of the discovery
that he tendered was deficient—for example, he failed to verify
and/or  sign  his  interrogatory  responses,  and  instead  of
producing  bank  statements  and  other  records  related  to  his
56                                                      No. 12‐1349

bank  accounts  he  provided  the  names  and  addresses  of  the
banks with corresponding account numbers. Cf. Fed. R. Civ. P.
37(a)(4)  (“an  evasive  or  incomplete  disclosure,  answer,  or
response must be treated as a failure to disclose, answer, or
respond”); In re Thomas Consol. Indus., 456 F.3d at 725. During
his  deposition  on  May  13,  Sharif  admitted  many  of  these
deficiencies, including his failure to produce any documenta‐
tion concerning the creation and funding of the Soad Wattar
Trust.  On  May  20,  Sharif  tendered  supplemental  discovery,
which did not address the deficiencies. Then on May 24, the
bankruptcy court held a hearing to determine whether Sharif
had complied with the court’s order compelling discovery.
    Sharif had notice and he had an opportunity to be heard (he
failed to show up for the May 24 hearing, but he was repre‐
sented by counsel and he does not claim that the court pre‐
vented  him  from  attending).  This  is  not  a  case  where  the
question of compliance is a close call. We agree with both the
bankruptcy  court  and  the  district  court  that  a  phone  call  to
Sharif’s counsel “would have been futile” in light of the gross
deficiencies in Sharif’s responses to WIN’s discovery requests,
not to mention the then‐five‐year pattern of Sharif engaging in
dilatory  tactics  to  avoid  his  obligations  to  WIN.  Sharif  was
provided ample notice that WIN sought discovery of his and
the Soad Wattar Trust’s finances. He also had notice that if he
failed to respond WIN would seek sanctions, including default
judgment.  The  bankruptcy  court  then  expressly  informed
Sharif (at least, Sharif’s counsel, which is all that was required)
that failure to comply with the discovery requests would result
in default. The bankruptcy court, rather than issuing default
merely on WIN’s say so at the May 24 hearing, conducted its
No. 12‐1349                                                          57

own, independent analysis. This case is thus far afield from
Kruger  v.  Apfel,  214  F.3d  784,  787–88  (7th  Cir.  2000)  (per
curiam), relied upon by Sharif, in which we reversed a sanction
of dismissal where there had been one mistake (a missed filing
deadline)  and  the  only  “notice”  had  been  a  magistrate’s
recommendation  of  dismissal,  which  the  district  court  had
accepted  without  review,  id.  at  786.  The  fact  that  the  bank‐
ruptcy court did not afford Sharif more bites at the apple does
not mean that his due process rights to notice and opportunity
to be heard were violated.
    We  also  conclude  that  the  bankruptcy  court’s  implied
finding  of  willfulness,  bad  faith,  or  fault  was  not  clearly
erroneous and that it did not abuse its discretion in imposing
the severe sanction of default. Sharif does not dispute that the
discovery responses tendered on April 27 were deficient—he
admitted most of those insufficiencies at his deposition. Yet he
appears to claim that the supplemental discovery he tendered
on  May  20  and  the  materials  he  submitted  in  his  June  22
motion  for  summary  judgment  placed  him  in  substantial
compliance. We decline to consider the materials he presented
after the bankruptcy court’s deadline of April 28 passed. We
also note that when he made the same argument before the
bankruptcy court he failed to specify the documents produced
after the deadline, the information contained therein, whether
they were responsive to WIN’s requests, and why they had not
been  produced  sooner.  His  failure  to  develop  his  argument
below  waives  it  on  appeal.  See,  e.g.,  Williams  v.  Dieball,  No.
12–3348,  2013  WL  3942932,  at  *3–4  (7th  Cir.  Aug.  1,  2013).
Considering only the discovery that Sharif tendered before the
April 28 deadline, there is clear and convincing evidence that
58                                                    No. 12‐1349

Sharif’s noncompliance with the discovery order was willful
and  in  bad  faith.  The  evidence  of  bad  faith  becomes  over‐
whelming once Sharif’s history of dilatory and feckless tactics
is taken into account. Cf. Smith v. Smith, 145 F.3d 335, 344 (5th
Cir. 1998) (“In making its ‘bad faith’ determination, the district
court was entitled to rely on its complete understanding of the
parties’ motivations. Defendants present no authority for the
proposition that the district court is prevented from consider‐
ing a party’s actions in a related case in making its bad faith
determination under Fed. R. Civ. P. 37. Moreover, the dilatory
and  obstructive  conduct  of  the  defendants  has  been  well‐
documented and the extreme sanction of default judgment was
warranted by their actions.” (internal citations omitted)).
    In many respects this case is similar to Golant, in which we
upheld a bankruptcy court’s entry of default judgment as a
discovery sanction, where the court had repeatedly ordered
Golant to comply with discovery requests and he had failed to
do  so;  Golant  had  admitted  failing  to  produce  numerous
documents;  and  Golant  had  produced  a  fair  number  of
documents in response to the discovery requests but had failed
to produce “many important documents.” In re Golant, 239 F.3d
at 936–37. Entry of default judgment, we concluded, was the
only adequate sanction, reasoning that “[w]here a debtor in
bankruptcy refuses to be completely forthright with informa‐
tion regarding his financial dealings and resources—informa‐
tion that is of paramount importance to an efficient and fair
bankruptcy proceeding—the bankruptcy court is left with little
recourse but to enter default judgment against the debtor,” id.
at 937. As in Golant, the bankruptcy court here did not abuse its
discretion in imposing the sanction of default judgment. See
No. 12‐1349                                                          59

also  In  re  Kilgus,  811  F.2d  at  1118  (“Judges  must  be  able  to
enforce deadlines. Doing so means the use of sanctions, even
severe ones such as default, when parties ignore the ongoing
proceedings and demand the right to set their own deadlines.
The  entry  of  defaults  may  be  especially  important  in  bank‐
ruptcy  cases,  which  may  involve  hundreds  or  thousands  of
parties.”).
       B. Attorney’s Fees
    The district court entered two separate orders against Sharif
awarding WIN attorney’s fees and costs. Sharif has appealed
both, but he made no argument in his opening brief as to why
the  fee  awards  are  erroneous,  so  WIN  contends  that  he  has
waived  any  claims  concerning  them.  Sharif  responds  that
reversal of the fee awards is the “natural corollary” to reversal
of the sanction of default judgment.
    Sharif’s failure to develop an argument in his opening brief
has waived any claim he may have to the propriety of award‐
ing fees and costs in the first place. We have concluded that the
bankruptcy  court  did  not  abuse  its  discretion  in  entering
default  judgment  as  a  discovery  sanction  on  the  first  four
counts of the complaint, so the “natural corollary” is that the
fee awards should be upheld unless there is an independent
reason that they are improper. Even in his reply brief Sharif
fails to identify an independent basis as to why the fee awards
should not be upheld if the sanction of default is upheld.
   Nevertheless, we agree that a remand to the bankruptcy
court is necessary for a recalculation of the fee  awards. The
bankruptcy  court  premised  its  calculations  on  WIN  having
successfully obtained a default judgment on all five counts of
60                                                        No. 12‐1349

the  adversary  complaint.  But  the  court  had  constitutional
authority to enter judgment on only four of those counts. It
seems  eminently  reasonable  that  the  fee  awards  should  be
adjusted  to  reflect  that  fact.  We  therefore  direct  the  district
court to remand the fee awards to the bankruptcy court for a
recalculation of each.
                             V. Conclusion
    In sum, the portion of the district court’s judgment affirm‐
ing the bankruptcy court’s entry of default judgment denying
discharge  of  Sharif’s  debts  is  AFFIRMED.  The  portion  of  the
district  court’s  judgment  affirming  the  bankruptcy  court’s
entry  of  default  judgment  on  WIN’s  alter‐ego  claim  is  RE‐
VERSED, the bankruptcy court’s judgment on the alter‐ego claim
is VACATED, and the case is REMANDED to the district court for
further proceedings consistent with the instructions set forth in
this opinion. Lastly, the district court’s judgment affirming the
bankruptcy court’s two fee awards is REVERSED and REMANDED
to the district court with instructions to remand the orders to
the bankruptcy court for recalculation.